Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday 30 March 2000.
Madam President, for the past six months to a year, the Committee on Development and Cooperation has been calling on the Commission to do something about the drought in Ethiopia. Nothing has been done although there was an instant reaction from the Commission when the fact that 12 million people are under threat of famine in Ethiopia came to public attention. I suggest that this week, as a matter of urgency, Commissioner Nielson be called to this House to explain the delay by the European Union in responding to a drought that has been continuing for the past three years.
We seem to be able to get weapons there for the Eritreans and Ethiopians to continue the war of aggression against each other over nonsensical issues and, at the same time, while the European Union and the Western World export weapons to Ethiopia and to Eritrea, the famine continues and the lives of millions and millions of people are threatened.
I have been in this House since 1984, and rarely have I seen such neglect - such wilful neglect - by the European Union in dealing with a famine of this kind that we knew was on our doorstep. It is a great shame that every time an issue like this is raised with Commissioner Nielson, or raised with the Commission, he passes it off as if it did not matter - as if he did not believe this was happening. Commissioner Nielson must come to this House and explain his use of PR men and spin doctors in this disgraceful display of neglect. Despite statements to the contrary, they can most certainly get two billion dollars' worth of weapons into the conflict in Ethiopia and Eritrea. The whole issue is a reflection on the inability of this House to act.
Mr Andrews, there is of course no need to start a debate on the subject. I should just like to point out that in a few moments the House will be voting on whether to add another item to the 'Human Rights' section and one of the proposals made by two groups is specifically to do with the problem of the famine in Ethiopia.
Madam President, as many of us know, last Friday saw the inauguration in Vienna of the Monitoring Centre for Racism, Xenophobia and Antisemitism. I would like to thank you for your forceful intervention. At this very important juncture, you said that racism, xenophobia and antisemitism are totally incompatible with the defence of human rights and the dignity of the human person. You stated this very clearly and powerfully and thus sent a message of confidence to the people of Austria and to all the other peoples of Europe. Many MEPs, representing almost all the Parliamentary groups and many of the Member States, were present, as of course were many Austrian MEPs and the President of the Committee on Citizens' Rights, Graham Watson. They all asked me - and I am very willing to act as their messenger - to thank you for your speech, which made us proud to be Members of this House.
Thank you, Mr Imbeni, for your extremely kind words. I would like to tell all the Members of Parliament who attended this moving and very important ceremony how well I believe we all represented the European Parliament, and I know that none of the participants failed to notice our attendance in large numbers. I believe it was very important for this House. Thank you, Mr Imbeni, for your comments.
Madam President, if I have been informed correctly, the Council has postponed its statement on Iraq and it will not now be made this week. Would it be possible for you to ask the Council to make a statement on Ethiopia in place of the statement on Iraq? This point would then be filled, depending, of course, on whether the Council is able to oblige.
Mr Hänsch, we shall deal with this point when we come to the draft agenda in a few moments, and we shall make a decision at that time as to how to handle the situation.
Madam President, I should like to draw your attention to an internal matter. Some members of staff of the European Parliament both here and in Brussels, when they try to enforce European Parliament rules - in other words, no smoking in no-smoking areas or any of the other European Parliament rules - are sworn at and abused by some Members of Parliament. In other parliaments ushers are treated with the respect that they deserve. I would hope that happened in the European Parliament. If the situation does not improve, do you know if there are any disciplinary procedures we could take against those Members who treat the staff in such a disrespectful manner?
Disciplinary procedures? I do not think so, but I do promise to consider very carefully the comments you have made regarding both the no-smoking areas and attitudes towards the ushers.
Madam President, ladies and gentlemen, reading the international press is an interesting activity should one wish to know how certain MEPs keep themselves occupied here. Most of the time, the press reports are read with a certain element of interest, fascination or surprise, bearing in mind that the European Parliament is a House which comprises many chambers. One can form one' s own opinion and keep quiet.
However, there was one incident last week about which we cannot keep quiet any longer. During an outing as part of his election campaign, a prominent Member of this House, Mr Berlusconi, thought it necessary to make extremely hurtful jokes - they were not even remarks - about people dying of the terrible disease of AIDS. You will have to forgive me if I tell you what Mr Berlusconi said, but I think it is difficult to judge if you do not know the content. Mr Berlusconi made the following joke: do you know why an AIDS sufferer needs to take a bath filled with sand? The answer is in order to get used to lying in the soil. These words were spoken by a Member of this House. I refuse to believe that anyone here would keep calm if this joke was aimed at Jews or blacks. I think that a reaction from yourself, Madam President, would be wholly appropriate. I would, at the same time, ask the chairman and leader of the Group of the European People' s Party (Christian Democrats) and European Democrats for his opinion on this matter. I can only say that these remarks have shocked me deeply. In solidarity with all the millions of people who suffer from this terrible disease, I can only express my shame on behalf of the honourable Member, Silvio Berlusconi.
(Applause from the left)
Thank you. The Member you have quoted is not here to answer you or to defend himself...
(Mixed reactions)
Madam President, we have read in the newspapers that five million euros' worth of Parliament property has been purloined and that Parliament' s finances have been poorly managed. In addition, a report by the Court of Auditors of the European Communities is due shortly on the use of resources by Parliament' s political groups, and it is not a flattering picture. These are big issues, and Parliament must address them seriously.
I wish to speak about some small matters which I would not normally raise in the parliamentary plenary session, but it is astonishing that the bureaucratic machinery of the House is unable to rectify such small matters. I have already, on many occasions, bemoaned the fact here in plenary that Parliament' s television system fails to produce a picture for Finnish television. Finland is the only country whose television picture cannot be picked up in Parliament. I would have hoped that such a small matter as this would be sorted out. The Dutch often complained about the lack of Dutch television during parliamentary part sessions. They now get two channels, and I hope that we Finns will now get at least one. And then, might we not still hope for hot water in the pipes, which has not been available during this new Parliament' s term of office? I have already complained about this on various occasions in parliamentary sittings. What is the problem with you bureaucrats, that you cannot sort these things out in this House? Meanwhile you allow five million euros to be stolen!
Thank you, Mr Seppänen. It is not just a little detail. You are probably aware of the considerable effort that went into arranging for our Dutch Members to have a television channel in their own language, and the problem with regard to Finland has not yet been resolved. Mrs Banotti, who is dealing with the matter, will be able to give you the latest details.
Madam President, at least three times I went searching for our Finnish colleague to assure him, as I was assured in the last plenary part-session, that he would be handed a card that would enable him to not just hear, but to see Finnish television in Parliament. I am really sorry that he has not been handed that card. I will attend to it this week.
In the College of Quaestors we have also discussed - because we too are concerned - robberies that are taking place within Parliament. I can assure you that the Quaestors are working on it.
Thank you, Mrs Banotti.
Madam President, ladies and gentlemen, considerable changes have been made to the proposed agenda. Reports have been shifted around and time slots have even been changed. Tomorrow we will start at 8.30 a.m. for the first time. One would have hoped that, due to a heavy agenda, the reports would be spread evenly over these five full days here at Strasbourg, but that is not the case: on Friday, two reports have been dropped and only three oral questions are down on the agenda. We are now faced with a dilemma. As elected members of our national parliaments, we represent our electorate and this must be reflected in all votes. However, the agenda for Fridays, for this Friday and for previous Fridays, is often so light that many MEPs genuinely believe that they can spend their time more productively in their own countries. I therefore wonder how we are to fulfil our obligations in the best way?
I have talked extensively to MEPs from various groups on this matter and we concluded that Parliament must make a choice: either we give the agenda on Fridays sufficient weight so that more Members attend the votes or we do away with it altogether. This is not an anti-Strasbourg campaign but a plea for more Members to be present during the votes and also for an increase in Parliament' s prestige.
You received an e-mail last week about our intention to apply for the quorum on Friday. The Conference of Presidents has also received a letter on this matter. However, the agenda is not heavier as a result. If anything, as I have already stated, this coming Friday' s agenda is lighter. Our plans, therefore, remain unchanged, and this means that if, on Friday, the necessary 209 Members are not present, then the vote will not take place. This is something about which we wanted to give you plenty of notice, so as to enable you, by being either present or absent, and not just by what you affirm, to make it known what you want on Fridays: to make the agenda more substantial or abolish it.
Ladies and gentlemen, I would ask you, please, not to use points of order to start a debate on this matter which would keep us here all night. In return, I promise that I shall raise the matter at the Conference of Presidents. The Group leaders have heard your points. There clearly is a problem and it is one that we shall examine at the Conference of Presidents when the next agenda is determined and, of course, more generally after that.
Madam President, I would like to very briefly respond to Mr Seppänen very briefly; not regarding the matter of Finnish television, but the first point which he raised. I am aware, of course, that about 10 days ago a certain article from the European Voice was recycled again and again across Europe. As rapporteur for the discharge of our own institution' s budget, I would have appreciated it if Mr Seppänen had taken the trouble to cast an eye over my report, which expressly and critically dealt with the issue of the inventory and which was available in all languages to all my colleagues here in the House from 10 February. I would also appreciate it if we could use this as an opportunity to take a little more interest in our own documents, our own recommendations for decisions, which are equally critical, not least of ourselves, rather than just giving knee-jerk reactions to certain press agencies.
- (PT) Madam President, ladies and gentlemen, I would like to draw the attention of the President, and of the Bureau in general, to a point of order raised in today' s sitting, which I consider to be extremely important. In the Dimitrakopoulos-Leinen report, which is due to be debated on Wednesday, there is a paragraph, which I shall read in the original French:
"Les affaires du Parlement européen ne peuvent pas faire l'objet d'un recours juridictionnel." [No actions may be brought in connection with the interna corporis affairs of the European Parliament.] I consider this to be extremely serious. It is a gross violation of fundamental rights, it is a violation of a fundamental principle of the rule of law and betrays a totalitarian ideology. In my opinion, the Bureau should rule that a report which has these characteristics is inadmissible.
I would therefore like to draw the President' s attention to this matter, quite frankly, and say that, if it is retained in Wednesday' s agenda, I reserve the right to table a motion under Rule 143 of the Rules of Procedure.
Thank you, Mr Ribeiro, we shall look into your statement very carefully.
Madam President, I would like to bring to your attention an incident last week where two football fans were tragically murdered on their way to watch their team play in the UEFA Cup. Football is a sport which transcends the world. Almost every country plays football. It is known as a beautiful game. In about three months Belgium and Holland will play host to Euro 2000. There is every likelihood that incidents such as those that happened last week will be repeated again in Belgium and Holland.
Can I ask you, through your good offices, to contact all the Member States who are involved, to try and keep such problems to a minimum?
Thank you, Mr Miller. We shall do so. We have often voted on recommendations on sports-related violence and what you tell us is rather worrying.
Madam President, Mr Hänsch made an important observation a moment ago and, since his point forms part of the agenda as a whole, I would like to add my thoughts as well.
First of all, I would like to say that the Group of the European People' s Party (Christian Democrats) and European Democrats supports the proposal, now that the Council' s declaration on Iraq is not taking place, to replace Iraq with Ethiopia. This is a very sensible suggestion in my view. We would also like to see Iraq treated as an Urgency because, eventually, Parliament will need to pass its verdict. Just because the Council is not ready, that does not mean that we in Parliament cannot bring the matter up for discussion.
On a final note: we would appreciate it very much, partly in the light of the alarming television pictures we have seen lately, if Zimbabwe too were to be included under the human rights heading. We have a comprehensive package which will probably enable us to cover all the points which are important to this Parliament.
Mr van Velzen, you will have the opportunity to make your comments in just a moment, as we are about to move on to the agenda.
Agenda
The next item is the examination of the final version of the draft agenda as drawn up by the Conference of Presidents pursuant to Rule 110 of the Rules of Procedure.
Sittings in Strasbourg from 10 to 14 April 2000:
Relating to Tuesday:
The Council has informed us that it did not wish to make a statement on Iraq at the present time. We of course regret this, but the fact remains. We have no means to force the Council to make a statement.
This being the case, I had a request from the Group of the Party of European Socialists to bring forward the Council and Commission statements on the Turkish situation, which are currently scheduled for Wednesday 12 April. Their proposal was to enter these items on the agenda instead of the statement on Iraq.
Let me turn now to Mr Hänsch. You wish to amend this request, and to have a statement on the Ethiopian famine instead of the statement on Iraq - and, if I have understood correctly, this latter request is supported by Mr van Velzen, on behalf of the PPE Group - and to leave the debate on Turkey as originally scheduled. Is this what you propose?
Madam President, we would prefer Turkey to be given priority, although if we move it from Wednesday to Tuesday, then there is still room to discuss Ethiopia on Wednesday, if the Council agrees. So, Tuesday Turkey, Wednesday Ethiopia.
Madam President, I do not think that proposal is such a good one because, if I am properly informed, the Council will not be attending on Wednesday. I would prefer it if we could hold the debate on Ethiopia when the Council is present.
Mr van Velzen, the Council is indeed in attendance on Wednesday, I am assured.
So, relating to Tuesday, I propose that we bring forward the Council and Commission statements on the Turkish situation and enter them on the agenda instead of the statement on Iraq.
Mr Hänsch has just spoken in support of this request. If there is no one who wishes to speak against it, I shall put the matter to the vote.
(Parliament gave its assent)
Relating to Wednesday:
I now propose to hold the debate on the famine in Ethiopia in the place of the statements on Turkey which we have just brought forward to Tuesday.
Is there anyone who wishes to speak against this proposal?
Madam President, I would suggest that this will give us the opportunity to adopt a short resolution on Ethiopia.
Yes, of course.
(Parliament gave its assent)
Relating to Thursday:
Regarding the topical and urgent subjects of major importance, I have a number of proposed amendments.
First of all, a request from the Liberal Group to replace the first item, 'Non-proliferation treaty' , with a new item entitled 'Iraq' .
Madam President, it would be a great help to many of us if we could vote on item IV first, for I believe there is a large majority in favour of our proposal under item IV. We shall then be able to withdraw our proposal under item I.
In other words, Mr Haarder, you would like us to move directly to the proposal to replace item IV 'World forum on education' with an item on 'Iraq' , which you tabled in case your first proposal was not adopted.
If I have understood - please correct me if I am wrong - you are going to withdraw your request to replace the item on the 'Non-proliferation Treaty' , and it is item IV that we shall be replacing, if the House agrees, of course. Unless you want us to proceed directly to the vote on replacing item IV?
Madam President, I should be glad if we could vote on item IV before I decide about that.
Madam President, if I have understood correctly, the Liberal Group has moved that the point concerning the non-proliferation treaty be replaced by Iraq. For goodness sake, let' s vote on it! If you want to cancel that and put Iraq in place of the world forum on training, then you must move that and we will then vote on it under item IV when it' s the world forum' s turn.
Yes, I think that is clearer. I would rather keep to the order in which the proposals were received.
I shall now put to the vote the request from the liberal group to replace the item on the 'Non-proliferation treaty' with a new item entitled 'Iraq' .
(Parliament gave its assent)
On the subject of 'Human Rights' , I have received a request from the Group of the European People' s Party/European Democrats to replace the fourth sub-item 'Death penalty in the United States' with a new sub-item entitled 'Zimbabwe' . Who wishes to speak in favour of this proposal?
Madam President, since we now have Ethiopia, which we wanted to add, elsewhere on the agenda, I would like to ask the mover of the motion whether he would agree to adding Zimbabwe as a fifth point. It is okay to have five points. If we take Zimbabwe as an additional point, we could vote for it.
The originators of the proposal seem to be happy to agree to that. Thank you for that. There is therefore no need to vote on this proposal since it has been withdrawn.
I then received five proposals to add a fifth sub-item to the 'Human Rights' section.
Madam President, I would like to be clear that if we have agreed that Zimbabwe would be the fifth point then there is no point in voting in any other points because we already have five points on the agenda.
Mr Elles, first of all, I am going to suggest that we enter Zimbabwe as the fifth sub-item in the 'Human Rights' section, since I believe that is in line with what we have just agreed. It is up to the House to decide. I think we are all in agreement. I shall, however, at least notify you of the other proposals, if only out of consideration for the Members and the groups which tabled them.
So, I have the proposal regarding Zimbabwe. Next, I have a request from the Group of the Greens/European Free Alliance for a sub-item on 'Human rights violations in Australia: arbitrary judgements against aborigines' . The proposal for an item on the Ethiopian famine has been withdrawn. Then there were the proposals for the item on Zimbabwe which I have already brought forward as the first item, and the proposal from the liberal group to add a sub-item on 'Pinochet' .
Who is in favour of entering Zimbabwe as the fifth sub-item in the Human Rights section?
(Parliament gave its assent) Relating to Friday:
Regarding the oral questions on forestry, the Group of the Party of European Socialists has requested that the debate should conclude with the submission of motions for resolutions which may be tabled but not voted on.
Is there anyone who wishes to speak in favour of or against this proposal?
Madam President, I would like to speak in favour of adopting a resolution in connection with the oral question to the Commission on the consequences of last December' s storms. The citizens would not understand it if we simply held a debate without then saying what proposed solutions and options the European Union can offer. I therefore ask that a resolution be taken in connection with the oral question.
Do you mean after the oral question on the storms? I do not think that would be a problem.
(Parliament gave its assent)
Sittings in Brussels on 3 and 4 May: no amendments. (The order of business was adopted thus amended)
Child pornography on the Internet
The next item is the report (A5-0090/2000) by Mr Kirkhope, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative of the Republic of Austria with a view to adopting a Council Decision to combat child pornography on the Internet [10317/1999 - C5-0318/1999 - 1999/0822(CNS)].
Madam President, in 1996 I had the great honour of representing the UK Government at the World Congress, which was held in Stockholm, Sweden, under United Nations auspices, on the subject of the sexual exploitation of children. At that time we took a number of initiatives which we believed would help children, the most vulnerable section of our society. Mostly they were concerned with issues such as sex tourism and general abuse in countries all over the world.
They did not, in general, relate to matters concerned with the Internet - this new technology, which has come in at an enormous pace in the last few years; a new technology which has the ability to do good things but also the ability to do evil things. There are very few regulations which are concerned with what the Internet is used for. Whilst a lot of countries are keen to see their citizens benefit from the good things it can offer and whilst e-commerce itself is becoming a major feature of life, we have not yet seen any proper regulations to protect those who are abused, and particularly those who are abused by the use of images of themselves in a pornographic manner.
That is the reason for my report - to protect children, to try and help children to avoid being abused in this particular manner. My report, for the first time, puts forward a definition. We have been short of a definition until now. Although there was an initial Austrian initiative, which this report supports, it did not contain a definition. In our report we have entered a definition which we hope will be acceptable internationally. We can only deal with this matter if we deal with it in an international fashion. We are only dealing with it at European level now, but hopefully the world will react, whether it be through the auspices of the United Nations once more or, indeed, through the common sense of other countries. If we are lucky, we will see a world approach to outlaw these very bad practices.
We have required within our report that European nation states should have action plans for dealing with the abuses which take place. We are concerned with the production, sale, distribution and deliberate possession of pornographic images showing children. We want to stamp out this appalling abuse.
In our report we wish to make sure that police authorities throughout Europe take action to deal with these matters. We want to encourage and, indeed, in some circumstances, require nation states to look at their present laws, to make sure that they are able to investigate these abuses and bring people who abuse children in this way before the appropriate courts.
We are faced with a difficult task, not only in regard to the definition which we have decided to offer, but also because so many countries have different attitudes as to what, for instance, is a child. We have tried to reach a compromise in our deliberations. I believe that we have managed to do so.
I wish to offer my thanks, as rapporteur, to all those who have been concerned, not only on my own committee - the Committee on Citizen's Freedoms and Rights, Justice and Home Affairs - but also on the Committee on Legal Affairs and the Internal Market and on the Committee on Culture, Youth, Education, the Media and Sport as well. We have had nothing but positive contributions. In my own committee this report was adopted with 27 votes in favour and one abstention. That I regard as very helpful and a good sign for the future. Because of all the support for this initiative, both within the committees and from public reaction, I am very hopeful that once it has been considered by Parliament it will be taken up and put into effect and will assist in protecting that vulnerable section of society that needs protection in this fast-moving and growing area of new technology.
Madam President, child pornography is a loathsome form of crime. Measures at transnational level are required, especially due to the denationalised nature of the Internet.
I would like to congratulate the rapporteur, Mr Kirkhope, for his most excellent report. In this regard, it is perhaps particularly pleasing that it is from Great Britain that Mr Kirkhope comes. It is good that he has defined child pornography, and I believe we have arrived at a satisfactory compromise. It is particularly good that Mr Kirkhope has also stated that everything that has the appearance of being child pornography shall also be included under this definition.
Contact points or special units shall be set up in the Member States according to the draft. This will hopefully lead to better investigations. There is a need for more expertise in this area if it is to be possible to carry out professional investigations. Europol will be involved, as will the candidate countries. It is a good thing that crime in third countries will be punished in accordance with national legislation.
The definition of "children" - that is, the age up until which a person is to be considered a child - has been formulated in order to show that we want to create the most effective level of protection where child pornography is concerned. Our line of argument allows for flexibility in defining the age-limit that strikes the hardest blow to child pornography. It is a question of creating the most effective protection for children so that they are able to hold on to the childhood that they are entitled to. All children should have the right to a childhood! That ought to be a basic human right.
For many years the European Parliament, the Member States and a whole range of organisations, by virtue of various legal bases, agreements and resolutions, have been tackling the issues of child protection, children' s rights, sexual abuse, sexual exploitation, sex tourism, trade in children and women and child pornography on the Internet. The initiative of the Republic of Austria with a view to adopting a Council Decision to combat child pornography on the Internet will place an obligation on the Member States, and obligation is the crucial word here, to take measures to combat child pornography on the Internet. This obligation must have legal implications.
The importance of the Internet is obvious to us all. It has come to be indispensable as a modern communication tool. We need it for exchanging information, for learning and for all sorts of operations. However, increased use of the Internet also means increased access to violence and pornography, not least child pornography. Children themselves have access to violence on the Internet, which must be objectionable to us all. Parents are powerless in the face of this phenomenon because they cannot keep up with this technological progress. We are extremely concerned, especially in the new MEDIA 2000 programme which is being drawn up, as to how we should deal with this problem in the future.
Consequently, an urgent need has arisen to combat child pornography on the Internet effectively. This requires efficient software to determine the country of origin, to trace the images and to catch the perpetrators and those producing the images. This in turn requires extremely advanced technology. We need specialists who can develop access codes, which will also necessitate certain restrictions being placed on media freedom. We need to network all the relevant organisations, the welfare organisations and NGOs, to facilitate rapid action and effective procedures.
However, we must not forget one thing: the main reason why children are forced into this is poverty. We must combat poverty and intolerance and take this as our starting point. This is the key to prevention. It means that we must understand the children, but also that we must protect the victims, offer them assistance in reintegrating and help them to rediscover a normal life. We must not, therefore, simply act in a preventative fashion; we must offer long-term help to those children affected.
- (PT) Madam President, Commissioner, ladies and gentlemen, the need has grown over the last ten years for a policy for children, based on the 1989 United Nations Convention on the Rights of the Child, which has been ratified by all Member States. The attention that has been paid to this issue has increased considerably in all Member States. Nevertheless, at European Union level, even though children represent around one fifth of the Union' s population, specific attention is very rarely paid to their needs in economic policies and in other areas.
Thousands of children all over the world suffer serious and systematic violations of their fundamental rights, from domestic cruelty, which goes undetected and unpunished, and the economic exploitation of their labour, which robs them of their childhood and education, to their use in war; from being forced to play the horrific role of child-soldier to their use in prostitution or pornography.
According to the estimates of the Economic and Social Committee, there are more than five million children working in Europe. Most of these children work in areas such as pornography, drug trafficking, child pornography and sexual tourism. These children are in particular need of society' s protection.
The evolution of the Internet, its incredibly rapid development and its importance today raise the question of its use for these reprehensible purposes. In the last part-session, here in Strasbourg, we discussed what needs to be done about the Internet. The European Union' s desire is to make more rapid progress in terms of e-commerce and to make a firmer commitment to the new technologies and to education.
Today we have been discussing what we need to prevent and combat, and that is the circulation and distribution of child pornography, which has been increasing at an alarming rate. And although it may be true that we have to encourage web-site administrators and service providers to define their standards of conduct and to regulate themselves, and encourage Internet users to inform the authorities whenever they discover child pornography, it is nevertheless true that Union and national law bear some responsibility.
Mr Kirkhope' s excellent report makes it very clear how much we still have to do and where we need to improve, in terms of establishing specialist units, strengthening cooperation and exchanges between States, in terms of Europol' s activities and the efficiency of Member States' actions, including, where necessary, the revision of their own legislation and the procedures in force in these areas so that we can guarantee the effective imposition of criminal sanctions.
As far as the responsibility of the Union itself is concerned, I am delighted at the fact that the Charter of Fundamental Rights that is being drawn up considers the specific rights of children, and takes account of the areas in which the Union can provide considerable impetus, specifically in these matters.
Madam President, in my opinion perversion is undoubtedly on the increase if, in addition to a child being sexually exploited, the event is recorded, in whatever fashion, and then reused for financial gain. These events are occurring every day, every hour and perhaps every minute. The perpetrators are using the most up-to-date technology to distribute their material and in the Internet they have found a medium which is more suited than any other to acting anonymously. Paedophiles are limited only by their own technical capability or the equipment which they can afford. When seen against its virtually unlimited potential, society and the state have thus far had very little at their disposal to counter illegal activity on the Internet, in particular since cyberspace has no states or geographical and political borders and its alluring feature is its worldwide accessibility. The Internet itself cannot commit crimes. What is criminal is the behaviour of some 3 to 5% of Internet users who misuse the Net for illegal purposes. 95 to 97% of the Internet is legal. The Internet is therefore a reflection of society as a whole. Just as in the real world, crime is very much a part of the virtual world.
All the same, the Internet is not beyond the law. The problem of crime on the Internet cannot be resolved by any state in isolation. For this we need uniform worldwide crimes and definitions so that law enforcement authorities can work together in global terms and not in opposition. In the area of child pornography in particular, where the rights of children are continually being trampled underfoot, there is an urgent need for global regulation. The EU has already taken several measures towards this, which I will not go into any further here. I would like to congratulate Mr Kirkhope on his report. It is a high-quality text.
Nevertheless, to effectively combat child pornography, it is necessary, in my opinion, for Europol to be immediately informed of cases of child pornography and for the exchange of information with the competent authorities to be carried out quickly and directly, as stated in Amendment No 20 from Gerhard Schmid.
All the proposed measures are suitable and necessary to effectively combat child pornography. However, we must not forget that, in addition to the technological and police measures, we must also combat poverty, ignorance and prejudice in order to improve society' s image of children and children' s image of themselves and to offer help to the victims; thus far, victim support has played too insignificant a role. We need a social climate in which the victims of vile crimes are not left to fend for themselves whilst the perpetrators are shielded through failure to act and fear of embarrassing revelations.
Mr President, ladies and gentlemen, I would like to thank Mr Kirkhope for his excellent report. There is no doubt in anybody' s mind: the physical and emotional integrity of children and the protection of victims of sexual crimes are of fundamental importance and must lie at the heart of the Union's concerns. Despite earlier initiatives by the Commission and Parliament, the misuse of the Internet and its harmful and illegal content have only increased, and it is time and again apparent how difficult it is to combat child pornography.
What exactly needs to be done in order to combat child pornography effectively, especially on the Internet? First of all, we need to set up an easily accessible and recognisable contact point. In fact, the Netherlands was the first country to set up such a contact point back in 1996, on the initiative of the Internet providers.
Secondly, for the purposes of enforcement, police forces and the judiciary need more expertise regarding the Internet and ancillary digital technology. This is simply lacking. Officials need to be trained well, otherwise they will be unable to combat child pornography effectively.
Lastly, the penalties must be harmonised in Europe and must be increased. If not, the Internet will remain a threat and it will never be the challenge which it could be.
Mr President, Commissioner Vitorino, ladies and gentlemen, firstly, I would like to congratulate Mr Kirkhope. In fact, his name fills us with hope. Mr Kirkhope' s document has lifted the lid on a great deal - a great deal of child suffering and human suffering. We are delighted that there is now a definition at long last.
Secondly, that this phenomenon must be increasingly brought into the open and binding measures must be drafted. This includes setting up contact points, such as those in Belgium and the Netherlands, and also in the other EU Member States and candidate countries. After all, there is quite obviously a correlation between child pornography on the Internet and trafficking in children. This correlation is evident in the countries of origin, the transit countries and the host countries in the European Union. This is also borne out by the studies carried out by police forces in this field with regard to under-age asylum seekers. They disappear on their own, or even accompanied, from asylum centres and reappear within the world of prostitution. This correlation is also evident in the case of possibly kidnapped and missing children. Recently, mothers recognised their own children on a porn website which could be viewed at police stations in France. We also know that details of people' s identity are used or misused by people with connections in the world of child porn websites. In order to conceal their own identity, they use the bank details of others.
In order to stamp out child pornography, we need a multi-disciplinary approach. The police and criminal investigation services must be able to do their jobs well. This means that the politicians need to ensure that the police can do its job effectively. The police within the European Union work differently from the police in some candidate countries, as other MEPs have already pointed out. Politicians too should believe that child pornography exists on the Internet. The NGOs are doing a great job. To finish off, I would like to point out that some pimps use the Internet to distribute photographs of young people engaged in prostitution.
Mr President, Mr Kirkhope' s report has the virtue of drawing the Council' s attention to a dreadful criminal activity. While I support the action stipulated by the report, and I too would like to congratulate the rapporteur, I still think the proposed measures do not match up to the scale of the problem before us. Communication technologies transform data. The Internet thus has formative and demultiplying effects on the trade and traffic in child pornography. This trafficking is on a scale hitherto unknown in terms of its extent and the geographical areas covered. It is an urgent state of affairs, and specific action must be proposed in order to deal with the networks that exist. In all the States of the Union, individual paedophile acts are suppressed, but ignorance and inefficiency still reign in the suppression of networks. What we have to deal with here are ephemeral, evolving sites, which adapt constantly and which are complicated to monitor. This state of affairs makes it essential to draw up a survey of paedophile networks within the countries of the European Union.
The existence of these networks confirms the need for a common judicial area. Once again, the rapporteur urges the Union to approach the Member States, and ask them to make an effort to harmonise their national legislation in this area. I share his opinion but, given the cross-border nature of the problem, the response must be at Union level. The common judicial area does exist with Europol, Schengen and Eurodac. Let it be noted that it is used primarily, and indeed exclusively, to control the flow of migration and to suppress illegal immigration. But even if action was undertaken in each Member State to create specialised units working in liaison, as the report advocates, that would not solve the problem of the networks because their work would still be restricted by national borders. There is no problem identifying the parties involved in trafficking child pornography, who are often repeat offenders. What is needed is prevention, in order to counter their activities and to dismantle their networks. The European Union must provide itself with a suitable structure, a European instrument to enforce information exchange and action. This instrument must be such as to make it possible to address States directly in order to urge them to pass on information, but also to issue orders so that the networks can be dismantled. The Union should be in a position to apply penalties to any State which does not fulfil its criminal law obligations in the matter of combating paedophilia.
The Dutch police have drawn up a file of several hundred children from a CD-ROM containing 10 000 images or sequences of child pornography available on the Internet. Interpol has acknowledged having a file of 800 photos. Why are these valuable documents not used? Who are these children and what is being done to locate them? If there are records of offenders, it must be possible to keep records of victims. It is our duty, ethically, as human beings, to do everything we can to find them.
For all these reasons I think the European Union must make combating this form of crime a priority. Mr Kirkhope' s report is filled with good intentions, but further proposals must be made in order to deal with the present situation. I think the Commission and the Council should take action which is up to the task of dealing with the high stakes of this crime that affects thousands of innocents.
Mr President, in the wake of Mrs Klamt' s report on sex tourism, Mr Kirkhope' s excellent report takes us back to a debate on one of the sordid moral deviancies in this modern society of ours. The action proposed by the Austrian Government is heading in the right direction, which is that of strengthening the prosecution of anyone deliberately producing, selling, disseminating or owning materials relating to the sexual exploitation of children. What, however, are we to think of the limited personnel and financial resources allocated at the present time to the police departments responsible for monitoring Internet networks, which are, by definition, worldwide ones?
To govern, however, means to make plans. And we have to investigate the deep-seated reasons for this scourge in order to attempt to find an effective cure for the problem. Admittedly, there is at root the unspeakable vice of certain parties, whose possible distress could never be any justification for these crimes, and the lure of easy profits for the producers and distributors of documents of this type. We must bring our attention to bear, however, on the economic poverty of the parents who are led to exploit their own children in order to survive, or the poverty of abandoned and defenceless children who have lost their points of reference, and think this is their only way out of the situation.
Our society, and often this House, claims that the future of humanity is freedom without responsibility and rights without duties. This is an irresponsible attitude. We are now paying the price for this permissiveness which some parties have been championing as the way of progress for over thirty years, but what progress do we see, except progress in the loneliness of our peers, the broken families and the children left to fend for themselves who, almost naturally, turn to drug addiction, sexual promiscuity, sects and alcoholism.
Respect for human dignity, as the Council decision rightly claims, first involves the uncompromising affirmation of the destructive nature of these abuses and also involves appropriate policies which, in Europe and in third countries, enable families to accommodate, educate and protect their children, and enable children to regain their essential points of reference, which are goodness, truth and beauty. The legitimately and ultimately repressive message of this report will only be heard and be useful if, at the same time, we clearly reassert the basis of a life-enhancing culture, a culture which respects life, applicable to all people in all places, and if, at Member State and Union level, we provide the practical resources necessary to achieve this.
Mr President, many comments have been made on Mr Kirkhope' s report, which makes many interesting points, and I would like to do more than add a few banal observations to these comments, but I shall nonetheless begin by saying, first of all, that child pornography is the product of essentially two phenomena.
The first phenomenon is the boom in pornography in general, and the second is, obviously, the exploitation of children for sexual purposes. I mention the boom in pornography in general because I do not think it is possible to isolate child pornography completely from the rest. The consumer experiences a phenomenon of habituation, if I can call it that, in the face of the incitements to pornography displayed on television, in hotel chains (and that includes here in Strasbourg or Brussels) or in all the magazines in view on shop shelves, and necessarily is driven ultimately to seek ever stronger stimuli, like a drug addict.
This is what happens, and that is why those people who, in France in 1987, for example, thought it right, in the name of freedom, to strenuously oppose the common-sense measure of removing pornographic magazines from display in newsagents' shops, and keeping them under the counter, as it were, have to bear some responsibility for the measures which they are condemning today.
Just now I heard Mrs Ainardi, a left-wing Member of Parliament, complaining, for example, that a number of files have been compiled but are not used in any way for investigation or prosecution purposes, as they should be. I should simply like to remind my fellow Member that one of the very first measures on jurisdictional, judicial and police matters taken by the left-wing government in France was to order the destruction of the file on sexual perverts.
We should not, therefore, be astonished that our society is in the position that it is in, and that child sex abuse is commonplace. Is this, though, not also the inevitable continuation of a number of measures which have already been taken? For example, in the area of trivialising homosexuality. I am well aware that not all child pornography necessarily...
(Mixed reactions) ... you see, you are proving the truth of what I am trying to say. Some of our fellow Members who are here condemning child pornography are also demanding, for example, that homosexual couples (indeed why should we limit it to couples?) should be able to adopt children. This is the total reversal of the idea of adoption, whereby adoption is no longer in the interests of the child adopted but only in the interests of the adopting adult. This is necessarily the first step on the road which leads ultimately to the deviancies of child pornography.
I know, I am well aware of Mr Schulz' s customary protests. They are not going to stop me asking whether this horrendous decline in moral standards is not also a continuation of the morality of the termination of unborn children? Why, when one is prepared to accept state-controlled hospitals organising terminations of unborn children, should one find it absolutely scandalous in moral terms to abuse children, once born, for the sexual pleasure of adults?
That, ladies and gentlemen, is what I wanted to say. Such practices have met with leniency, as we all know, within the Member States up to and including at the highest levels of their political classes. We therefore do not want a situation where you cannot see the wood for the trees. International cooperation is needed in this area, admittedly, as is Europol action, and why do we not extend Interpol' s mandate? If child pornography must be fought, however, then it must be fought as such, whatever the means of transmission! Whether by personal networks, by telephone, by Minitel, no one considers bringing back censorship or opening mail on the grounds that child pornography may also be sent by post. The Internet, Minitel, the post are nothing more than the medium. It is the originators we must combat. It is not the Internet itself which is to blame, but the child pornographers, and they must be punished severely. Everyone knows perfectly well that that is not the case today.
(Applause and mixed reactions)
Mr President, the pioneers of the Internet saw the electronic highway as the ultimate means of communication and the road towards a new social order. It was important for it to be subjected to as few rules as possible. It has since become apparent that the Internet is merely a reflection of our society. In addition to a wealth of information and expertise, it also reflects the criminal underbelly of society, including child pornography.
The nature of the Internet is such that it has become easier to disseminate child pornography anonymously, rapidly and across national borders. This is a good reason to take action against this as a Union. Our children should be protected against this disrespectful exploitation, which reduces them to mere toys and leaves them damaged for the rest of their lives. I therefore welcome the Council' s current proposal and Mr Kirkhope' s report with open arms.
I do wonder, however, whether too much is not being asked of the Council through Parliament' s adding new elements to the description of the criminal offence of "child pornography" . Harmonising criminal law at European level is quite different from creating European criminal law.
Another difficult point is the age limit up to which pornography is considered child pornography. I myself am in favour of an age limit of 18, rather than 16, years. But the current compromise, in which both ages are mentioned without opting for one or the other, is confusing. I do not think that we can seriously expect the Council to adopt this text, but that does not detract from my appreciation of the work which the rapporteur and the Commission have put in.
Mr President, as someone who is deeply dismayed by the on-going out-of-hand condemnation of Austria by fourteen Member States, I am particularly pleased that the initiative for the report in question has come from Austria. This matter has preoccupied us for a long time, too long in my opinion. Its importance is demonstrated by the constantly increasing incidence of such delinquency. Nevertheless, irrespective of the importance of efficient law enforcement in this area, we must not depart from the principle of criminal-law liability and postulate strict liability. The report is therefore on the right track. In my opinion, the most urgent need is to create, as soon as possible, in all Member States and in the candidate countries, the legal and technological capability to search the contents of the Internet for child pornography.
Finally, I would like to reiterate the view which I have held for some years that an obligation must also be placed on providers and, by way of conclusion, may I again stress that it would perhaps be useful to formulate a uniform definition of "children" within the Union. Children are taking on various ages in this Union.
Mr President, Commissioner, it has already been mentioned on several occasions that the proposal for a joint initiative by all the EU Member States goes back to the initiative of the Austrian Federal Chancellor, Dr Wolfgang Schüssel, who, as Foreign Minister in 1998, presented it to Europe within the framework of the Austrian Council Presidency, as well as to the United Nations in New York, in order to bring about a resumption of the draft joint action to combat pornography on the Internet.
The motivation for this initiative was clearly that all those who wish to make policy for the future must, on the one hand, have the courage to carry out necessary reforms and, on the other, must positively and effectively avail themselves of the opportunities afforded by technological and global development and human resources, all the while taking responsibility for pointing out risks and undesirable developments and for drawing the necessary boundaries. Anyone who does not take action against children and minors being abused and lead astray is jeopardising the future.
The aim of the Austrian initiative was, as previous speakers have pointed out, to draw attention to the fact that the Internet, given its special nature, offers new and, in the light of its scope, not always positive, opportunities, indeed incredible opportunities for the distribution of child pornography. Pornographic material can be distributed via the Internet in unlimited amounts and by the most direct route. There is the danger that children themselves may surf the Internet and come across pornographic images of their peers, thereby sustaining psychological damage. Combating child pornography and the misuse of the Internet is, therefore, both a worldwide and a specifically European responsibility and we call upon all Member States to take action in light of this report.
We welcome the debate on the age limit. However, I share the view of the Committee on Culture, Youth, Education, the Media and Sport that we should have fixed the age limit at 18 and I hope that the initiatives will lead to the highest possible age limit being set in all Member States.
We welcome the fact that there will be a uniform definition and I support all measures to also place providers under obligation since today' s discussion can only be the start of a debate and of initiatives and is far from the end. Actions must follow.
Mr President, ladies and gentlemen, in a debate in which so many things have already been said I need not repeat myself, but I cannot fail to respond to two comments by Mr Gollnisch who, unfortunately, as usual, has now left the Chamber. Mr Gollnisch is a fascist delegate in this House who takes advantage of every opportunity, not least in this Chamber, to slander others. It is the left-wingers or the gays who are responsible for child pornography. He beautifully tars everyone with the same brush. The left-wing French Government is responsible for the abolition of the criminal register of sex offenders and is therefore responsible, in the logic of this arch-fascist, for child pornography. This is the type of poison which he spouts here. Then he slips away because the sole reason why this pack of hounds sits in this Parliament is to permanently set upon others and then slink back into its holes to evade the responsibility of debate. At any rate, these fine people do not participate in parliamentary work and it is time that this was made known because they are only ever speaking for the benefit of the visitors. Then it all sounds so wonderful. The reality is that these fine people do not partake in 99% of the work. They spout their poison and then push off.
I share the opinion of Mr Hager that we should also place an obligation on providers. I think this is a worthy point which Mr Kirkhope should take into consideration in his report.
I also expressly support the view that we should not move away from criminal-law liability. It cannot be right to release from criminal-law liability one of the primary areas where human dignity is violated, particularly taking into account the special need to protect minors. I believe this must be made clear, even if it has sometimes been disputed by the groups on the left. On this point, Mr Hager is correct.
One final comment: the permanent availability of sexual material in the exclusively anonymous private sphere, which is conditioned by the structure of the Internet, and the attendant fact that sexual abuse is removed from public and, hence, social controls, is one of the central challenges with which we are faced as a result of this new aspect of human lifestyle. We cannot resolve it simply through Interpol and more stringent criminal law. The Internet, as evidenced by child pornography, presents totally new challenges to our subjective, individual sense of responsibility. We should discuss this in at least as much detail as the tightening of criminal law.
Mr President, child sex abuse is a criminal offence, whether it is committed by homosexuals or heterosexuals. The distribution of child pornography on the net is also a criminal offence, and so is making child pornography. Victims of paedophile activity are often facing lifelong trauma with some of them turning into child abusers themselves. The distribution of child pornography is facilitated by the Internet. Not only is the scale of distribution magnified, but there is a risk of the offence being trivialised.
Various MEPs have already spoken a good deal in the wake of this commendable report, commenting for example on how good and necessary it is that there should be contact points, that the police should have the relevant expertise and that there should be clear penalties. These are all points underlined by Mrs Plooij. But anyone who is at all familiar with this sordid subject matter knows that the contact points are inundated with information and that - in stark contrast with this - the number of people who analyse this information is very limited. I feel sorry for them, not only because of what they are witnesses to, but also because of the volume of material in respect of which they must feel powerless. We pretend that we are all agreed on this, but this is not so in practice. In actual fact, there is a great deal of resistance. Tourist areas, also within our own European Union, do not want to admit that poverty forces poor children into prostitution. The Internet has the aura of progress. And when it comes to harmonising our legislation at European level, reference is made to all kinds of grand legal principles. I think that whoever wills the end must also will the means.
Mr President, It is good that we are having this debate on child pornography on the Internet. Apart from a few rather coarse, ignorant contributions from my opponent, what has been said has been very sensible. I would like to point out that, in actual fact, many paedophiles assault children that are close to them. It is not divorce, alcoholism or anything else that encourages this behaviour. It is fairly well known that being sexually aroused by children is not exactly normal behaviour, and for that we should be grateful.
The Internet makes exchanging pictures easier, and it is this we should be discussing. I agree totally with Mrs Maes that we have excellent police authorities working with these issues. However, in relation to how the problem has increased, there are not enough of them to be able to examine the whole situation. It is, therefore, a shame that we are immediately about to call in Europol. We have had discussions with representatives from Europol with respect to trafficking in women and children, and they say that they have two reports. However, these reports are not official, so only Europol is aware of Europol's own activities. This is a problem.
The police that I have been in contact with in my own country, Sweden, who are working on these issues via Interpol, need, of course, more support, just like their colleagues in other countries. For this is not only an issue within the EU. There is also much to do when it comes to Thailand, the Philippines and other places around the world, something the police authorities are working on. It is not exclusively in Western Europe that this issue is being dealt with.
There is one aspect of this matter that has not come up very often in the responses to this report, but which I would, nevertheless, like to raise in the debate, namely the rehabilitation of the victims. The problem with the Internet is that the pictures are so clear. Older children are at risk of being continuously pursued on the net and of being recognised for ever and a day. We must consider how we in the Member States are to take care of the children that have been victims of this crime and whose photographs are on the net.
In Sweden we have also had experience of people finding their way into the school system or child care because they are paedophiles. It is a shame that we have not discussed the enormous cutbacks and extensive privatisation in these areas. Of course, we must perhaps also ensure, as a preventative measure, that no-one works alone with children, either in the private or the public school systems or within the child care profession and in other positions.
I truly welcome this debate. However, I would like us to remember that paedophilia is not a common, widespread activity, a fact for which, as I have already said, we must be grateful.
Mr President, likewise dismayed by the persistent out-of-hand condemnation of Austria by the 14 Member States, I consider it particularly important and I am pleased that we are showing unity in this matter. I only have the following points to add or raise with regard to this excellent report; firstly, the appropriate training of specialists to be able to also prosecute the perpetrators; secondly, the need for the capability to carry out legal proceedings at international level; and thirdly, the need to be able to punish crimes committed in third countries under domestic law.
Finally, I would like to express my satisfaction that the Member States of the EU are so resolutely and actively supporting this Austrian proposal and not just taking refuge in soundbites and clichés.
Mr President, Commissioner, as long as there is a demand for child pornography, it will be produced. As long as there is a trade in pornography, the Internet will be used to carry it out, because the Internet offers an extra benefit, namely it masks the consumer and keeps the supplier, for the most part, in the shadows. However, as long as this demand exists, there will also be abused children scarred for life. I therefore welcome this initiative, which was finally put forward so comprehensively by the Austrian Presidency. Above all, I welcome the proposals for expanding the initiative which the rapporteur, Mr Kirkhope, has made. He has made a major contribution to the instrument, which the Member States can now take up, being more efficient than ever before. I would like to pick up on five points which seem to me to be particularly important in the fight against child pornography.
My first point is that not only should the sale and distribution of child pornography be punishable, and indeed should incur punishments that will act as a deterrent, but that the possession of child pornography itself should also be punishable.
My second point is the age limit. It cannot be set high enough. I therefore appeal that the target which the Committee has set itself, i.e. of establishing the age of 18 as standard at European level, be implemented as soon as possible. 16 is just the first step. The target must remain 18.
My third point is that we need experts in the fight against child pornography on the Internet. And it is even more important that these experts join forces, that they are coordinated, and here again Europol presents itself as the appropriate institution.
My fourth point is that the register of persons who have been convicted of the distribution of child pornography or of the sexual abuse of children will hopefully be implemented across Europe as quickly as possible and that access will be available to all Member States and Europol.
My fifth point is that we should proceed according to the personality principle in order to punish criminal acts as efficiently as possible.
In conclusion, I would like to appeal first of all to the individual responsibility of all those who use child pornography for their own gain. They are responsible for its being produced and for the harm it causes children. I would also like to appeal to the Member States, in the interests of the most vulnerable members of society, to implement as quickly and efficiently as possible the measures proposed by the rapporteur in his excellent report and by the Austrian initiative.
Mr President, thank you for the well-reasoned proposal of the rapporteur! In this context I would like to propose, in order once again to show the consequence of the proposals, a few follow-up measures, because it is not only e-mails which can be sent anonymously, but letters also. This is why all public post-boxes should be closed and it should only be possible to send letters at the post-office following official verification of ID.
The second point concerns telephones, because telephone calls can also be made anonymously. All telephones should also be gotten rid of, except for a few telephone boxes which should, of course, be monitored by the police. Then all fax machines should be gotten rid of as quickly as possible - nothing else springs to mind!
Mr President, the Commission would like to join several of the speakers in thanking the rapporteur for his excellent report on the draft Council decision. As has already been stressed, the aim is to intensify actions to prevent and combat the sexual abuse of children, with particular reference to the production, possession and distribution of child pornography through the Internet.
The Austrian initiative to reintroduce the draft joint action to combat child pornography on the Internet, on which Parliament has already delivered a favourable opinion, is welcomed by the Commission. One essential and positive aspect of the text is the encouragement of international cooperation, which is already well developed in other areas of the fight against criminal activities, such as drugs and illegal immigration.
As the Internet ignores national boundaries, those tracking down Internet crime must also be able to cross them. International cooperation therefore has to be encouraged as much as possible. The Commission has been closely involved in international activities and initiatives addressing this issue, such as the International Conference on combating child pornography on the Internet, which was held from 29 September to 1 October 1999 in Vienna. It was jointly organised by the Austrian and United States Governments and the Commission under the STOP Programme. The conference adopted conclusions and recommendations that are being actively followed up. The Commission therefore welcomes the fact that the draft decision underlines the need to engage law enforcement authorities and industry, especially Internet service providers, in a constructive dialogue aimed at improving mutual understanding and sharing respective experiences.
There is a clear need to identify appropriate fora where law enforcement and industry's concerns can be addressed and to encourage the development and implementation of codes of conduct and best practice. We should bear in mind that the key role must be played by self-regulation and by the individual responsibility of those who use the Internet.
The Commission has long been concerned about child pornography on the Net. In order to fight against it, it proposed a multiannual Community action plan on promoting safer use of the Internet by combating illegal and harmful content on global networks. The Council and Parliament adopted it on 25 January 1999.
The action plan provides support for concrete action in four areas: a European network of hotlines, self-regulation by industry, filtering, and rating and awareness. In addition, the Commission, and the Union as such, is involved in the work of the G8, creating a 24-hour points of contact network. It is also involved in the current negotiations on a draft convention on cyber crime in the framework of the Council of Europe that will address the specific problem of paedo-pornography on the Internet.
The Commission fully supports the position expressed in the draft report that the subject of child pornography on the Internet should involve the approximation of the laws and regulations of the Member States. We are convinced that agreements on common definitions, common charges and common sanctions need to be established for certain forms of crime. We have included in the scoreboard on the creation of an area of freedom, security and justice a specific action aimed at criminalising the sexual exploitation of children, with particular reference to child pornography on the Internet, as called for by the Heads of States and Government at the Tampere European Summit. A proposal for a framework decision on common definitions, common charges and common sanctions will be put forward after the summer.
The Commission will participate fully in the discussions that will take place in the Council with a view to adopting this draft decision in order to see whether further action should and would be needed. We welcome Parliament's proposal on a legal basis: as a framework decision it should be based on Article 34(2)b of the Treaty.
The Commission will also consider, together with the Member States, how to support the implementation of the decision through other projects funded under the STOP programme. These could be aimed at promoting further training and exchanges between those responsible in the Member States for fighting against this phenomenon, such as the police authorities, but also the judiciary, and at close cooperation between those authorities, Europol and the future Eurojus network.
Finally, the Commission wishes to indicate to Parliament that it can fully support all the amendments tabled by Mr Kirkhope and the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, as they provide some very useful clarifications on the definitions and description of the activities to be criminalised, on the age limit, on the offence of possession and on the need for the law enforcement authorities, the police and the judiciary to adopt the necessary technological instruments to scan the net and to make the fight against paedo-pornography not just a rhetorical issue but a concrete action of the Union as such and of each and every Member State.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
European Refugee Fund
The next item is the debate on the report (A5-0091/2000) by Mrs Frahm, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council decision creating a European Refugee Fund [COM(1999) 686 - C5-0120/2000 - 1999/0274(CNS)].
Mr President, because of its wealth, Western Europe is naturally a magnet for everyone seeking protection and fleeing persecution. Our share in the task arising from a growing influx of refugees must, of course, correspond in scope and importance to our prosperity and to our global and historical role. But encounters between people from different cultures are not always simple, and they should therefore be helped along, just as refugees should be given support to begin new lives in their new locations. The Member States each tackle these matters in very different ways, and rightly so, because they each start from perspectives within their different cultures and traditions. However, all refugees have some basic needs in common, and special groups need professional help and support so that they can again start to live lives appropriate to human beings. What is more, they need advice and guidance from the authorities in their new countries and in connection with their actual seeking of asylum.
All refugees begin with a dream of returning home. For some, this becomes a reality but, for others, the period in exile proves to be so long that returning home is unrealistic. They acquire children and friends and a new life for themselves. The children put down roots in the new country, and these become stronger than their parents' roots in the old country. Therefore, a number of them choose in the end perhaps to apply for citizenship in the new country. A number of surveys show, however, that, even for those who achieve their dream of returning home, it is very important that the period in exile should have been meaningful, that they should have had the opportunity to grow as people and that their qualifications should have been used so that they do not cease to develop as people and are not hindered from developing professionally in their own fields by stagnation, passivity, uncertainty and lack of qualifications. Integration and repatriation are not, therefore, opposed to each other, and integration is not only for people who wish to move country for good. It is also of significant help to those who subsequently return home. It may, in fact, prove to be a prerequisite of successful repatriation. I do not, therefore, understand why some people want to distinguish between displaced persons and refugees.
Responsibilities in Europe are unfairly distributed in relation both to the Member States' size and prosperity. The European Refugee Fund is a first and very modest attempt to distribute resources in proportion to the tasks which individual Member States promise to undertake. It is not a question of the ratio between the number of refugees and the number of existing citizens. It is a question of the actual task which is to be undertaken. It is not about relative numbers, but actual numbers. I think that some of the amendments from the Group of the European People' s Party and the Group of the European Liberal, Democrat and Reform Party must be based upon a misunderstanding in this area. I hope the discussion may make it a little clearer what the thinking here is. But because the task is a considerable one and because it has been unfairly distributed, it is naturally sad that the fund in question should be so small. We are talking about EUR 26 million to cover the fixed expenses of the current work, distributed among 15 Member States. Not much is, in fact, being given to those Member States which really have taken a considerable degree of responsibility upon themselves. By German or Italian reckoning, the amount must seem tiny. In addition, there is, of course, some uncertainty about the fund' s financial future. I am very anxious to know whether the Commission has some good news for us and whether it has given the necessary consideration to the issue in question so that the Fund will have a future and not just become a nonsense over the next few years. All in all, however, the European Refugee Fund is, in fact, to be regarded as a start. And if it has a good beginning and if we are able to follow up the issue, then it will only be natural for us to increase the amount concerned so that the Fund really can live up to its name as the European Refugee Fund.
Mr President, I would like to warmly congratulate the rapporteur on her report and would also like to thank her for the cooperation I have received in my capacity as draftsperson of the opinion.
I was very excited when I read the Commission' s proposal. The Commission is obviously on the right track. It is important that the financial responsibility for refugees be distributed among Member States. This is far better than shifting people around and, in this way, it is possible to end the vicious circle of Member States passing the buck, something which they have become familiar with through the international Treaties.
However, the Committee on Budgets is raising two objections. Firstly, no consideration is given to the Financial Regulation. Indeed, the programme is multiannual, whilst the financial calculations have only been made for one year. The second objection is more extensive. The financial scheme of setting aside 26 million for structural measures whilst keeping ten million in reserve for contingency measures could never lead to the goal which the Commission has in mind, namely an actual spreading of the financial responsibility. The Member States will, however, need to set up all kinds of structures and procedures in order to share out the money.
In this way, solidarity among Member States and solidarity with those seeking protection threatens to be encumbered by a disproportionately high administrative burden. The Committee on Budgets therefore suggests that the present proposal with the amounts quoted could be considered as an experiment, a very commendable experiment at that. But a real European Refugee Fund will cost a great deal more than that. It will need to be investigated exactly how much more this would cost, and the Committee on Budgets has decided unanimously that we expect the outcome of this investigation before 31 March 2001.
The Commission is on the right track. We should not, therefore, get distracted by restrictions upon the financial perspective as long as the net result is to be positive.
Mr President, firstly, I too should like to thank Mrs Frahm for her work and willingness to support a number of amendments, both from the committee and from myself. This has all too often been a very rushed process which has not allowed those of us involved to collaborate as we would have wished to find the best solutions to certain problems. I would particularly cite the example of the allocation of the funding which does not even meet the Commission's intention to give particular consideration to the Cohesion Fund countries. So the proposed review process becomes essential.
Asylum-seekers are not a burden but a responsibility. The European Union Member States are the chosen destination of comparatively few, compared with the world's poor countries such as those in Africa. A proposed amendment from our committee requires that all measures under this fund should be based on an approach designed to prevent any outbreak of xenophobia, racism, discrimination or inequality. That is particularly important, especially given recent criticism by the UNHCR of certain parties in my own Member State for their encouragement of such negative views or their failure to challenge them - criticism which is fully justified in my view.
A change to the funding proposed by our committee aims to give a minimum to each state, which could be used to promote public awareness. My committee feels that the money, inadequate at the moment, should be used to improve the facilities and services offered, which is why we also want to see an overall strategy for the development of services, with a view to refugees and displaced persons being able to play a fully active role in society as equals. Not to take such an approach would be short-sighted, as others have already pointed out.
The committee also proposed that there should be greater partnership at Member State level in determining and evaluating how the money should be used, including the involvement of refugee organisations themselves. We also want it to be a duty for the committee assisting the Commission to consult with other organisations. How we deal with the dispossessed is an issue for society as a whole, not just for governments.
Mr President, my Group is highly delighted with the proposal to set up a European Refugee Fund and also with the way in which Mrs Frahm has tackled this problem in her role as rapporteur. The asylum policy urgently needs a European approach. We do not wish to see a downward spiral where Member States compete in making their own country look unattractive, the way the Netherlands did, for example, when it appeared on CNN with leaking tents in which refugees could be received. As Europeans, we do not want that sort of policy. We most certainly do not want one country to shift its responsibility to another.
Setting up this fund is therefore a step in the right direction. It provisionally brings the desired solidarity within the European Union symbolically into focus. It is only right that the countries which do a great deal per capita of the population should be the first to receive financial support. This is also the thrust of the amendment tabled by my Group. Subsequently, the aid figures will need to correlate with the absolute numbers. I suggest including these two values in an algebraic formula, a task which I pass on to the officials with pleasure. Needless to say, the values will depend on the influx of asylum seekers in each country, the number of people granted refugee status, obviously in accordance with the Geneva Convention, and the number of displaced persons received.
The tasks supported by the fund are covered in the proposal and by the rapporteur. We are extremely pleased with the broad support for our concept of tailor-made solutions. As Mrs Frahm mentioned a moment ago, the tailor-made aspect refers to the difference between those who have attained refugee status as individuals and those who are benefiting from temporary protection as displaced persons who have been driven out on a massive scale. Individual refugees gain from a dynamic approach to their integration in all kinds of areas within the European Union, such as permanent jobs, housing, the settling of whole families etc.
Displaced persons, on the other hand, have been driven out en masse and against their will and want to return to their home country. For them, it is important to optimise their chance of repatriation with dignity. In order to achieve this, they need to maintain their own social networks and they need activities which will strengthen their prospects in their country of origin upon their return and, of course, they need to be able to maintain their self-respect.
In this respect, Amendment No 19 deals with refugees, while Amendment No 21 focuses on displaced persons. We should really spell this out a little more clearly.
In my opinion - and this is my personal opinion - integration should also include the recognition of the religions of the new minorities. This is why my Amendment No 20, which I supported on my own in committee, has mysteriously found its way back into the report, thus affording Members who wish to prove their broad-mindedness in this respect the final opportunity, in one way or another, to include this amendment in the report.
I have been informed that the European Commission is carrying out a comparative study into the asylum policy of the Member States. I am very curious to see whether this report will be published before long. It could, in itself, contribute towards the common policy based on best practices. It is also vital that this report is made available as soon as possible. This week, for example, in the Dutch Lower Chamber - and undoubtedly elsewhere - an asylum policy is again being discussed which is drafted in such a way as to be completely out of tune with everything that is happening in the EU Member States. This seems very bad policy on the part of the Netherlands. However, perhaps this is also happening elsewhere. In my opinion, the Commission should keep its finger on the pulse, in a tactful manner, of course, but a finger on the pulse nonetheless.
It makes sense that the fund should mainly focus on improving the procedures, but at least as interesting is the Community' s approach to the phenomenon of displaced persons. After all, this is a category which- more than anything - is typified by the need for security, without choosing a particular EU Member State as such.
We are also in favour of EU aid being earmarked for a common follow-up scheme which monitors the experiences of repatriates and which also offers a certain level of guarantee. It goes without saying that we, as Christian Democrats, welcome the efforts of private organisations and those of refugees and displaced persons themselves with open arms.
On behalf of my Group, I wish this new type of Structural Fund, because this is what it comes down to, every success. I also want to congratulate the rapporteur, Mrs Frahm, on the handling of this important topic and I hope that she will accept my efforts in the field of tailor-made solutions for what they mean as regards, on the one hand, refugees and, on the other, displaced persons.
Mr President, my Group welcomes this proposal. It is important that this instrument should remain in force for the entire five-year period and that the core elements of a common asylum system should be codified within this period. The Fund should help to balance up the differences between Member States in the acceptance and integration of persons in need of protection. A precondition for this is that the various factors must be given due consideration in allocating the money. It is necessary that the legal basis for the Fund should be adopted as soon as possible so as to ensure continuous EU financing of refugee projects.
I welcome the fact that, under Article 5, the money for routine projects is to be separated from emergency aid measures. Mass refugee situations require special measures and separate budgetary allocations. Only in this way can routine long-term measures also be maintained. The effective distribution of responsibilities which the Fund is striving for can only be achieved in the long term if the existing problems of widely divergent capacities are tackled. This requires additional support for the Member States with a less well established asylum system. I therefore consider that a fixed sum for the Member States which are experiencing difficulties in establishing their asylum system is advisable.
The description in Article 3 of the tasks and measures which are worthy of promotion could lead to a priori support for measures to improve the acceptance conditions for asylum seekers, but this should not mean that measures necessary for fairer and more effective asylum procedures are neglected.
I am of the opinion that the Fund should finance measures to inform the public concerning the policy and practice of the Member States with regard to refugees, asylum seekers and other temporarily protected persons. The positive results of such activities in the past speak in favour of the continuation of such financial support, which should be made available to every eligible applicant.
I congratulate Mrs Frahm on her excellent report and gladly support the request of Mrs Frahm and Mrs Buitenweg for the addition of this sum to the Refugee Fund.
Mr President, in Denmark, Pernille Frahm and her party have led the way in the struggle against what they call "more Union" . They campaigned against Denmark' s joining the single currency, which we are to vote on in September, and they have been on the "no" side in four out of the five previous Danish referenda. That is why I am so pleased to read Pernille Frahm' s report in which she does not merely approve, but also requests, "more Union" in the form of mutual aid in connection with the burden which the influx of refugees imposes upon us. To cap it all, she wants more money transferred from the national Refugee Councils to their EU equivalent. I agree. If a large number of Albanian refugees arrives in Italy or a large number of Baltic refugees in Scandinavia, it is more sensible to spread the cost over the whole Union than compulsorily to distribute the refugees throughout the Union. The Refugee Fund makes it possible to help more refugees in the vicinity of their own countries where they can maintain links with their families and native cultures and continue to put pressure upon the tyrants who drove them from their homes. It is, therefore, also a good thing that the EU should be able to come up with aid in support of large influxes of refugees. We saw the need during the war in Kosovo. Just imagine if a great many more Kosovars could have been helped in neighbouring Macedonia and Albania. They would have much preferred this than to have been sent thousands of kilometres away to distant countries. If there are any who stand united on this issue, they are Pernille Frahm' s and my own party. If we could make Pernille Frahm rapporteur for European cooperation, too, then I am sure that we could agree about that issue as well.
Mr President, ladies and gentlemen, it is with great relief that we welcomed the proposed Council decision on the creation of a European Refugee Fund. After Kosovo, Chechnya, Afghanistan, to cite but a few of the tragedies which bathe our planet in blood, creating such a body is an increasingly urgent matter. The report shows the extent to which parliamentary activity can be beneficial to Europe. We therefore support these motions.
We shall here mention only three points. Firstly, if there is one point on which the report is not satisfactory, it is financial resources. Very few resources are allocated to the Fund, considering the scale of its activities - improving reception conditions, integrating persons benefiting from international protection, encouraging voluntary return by facilitating reintegration in the country of origin. These are huge tasks requiring amounts far greater than those initially planned. We must provide ourselves with the resources to realise our shared ambitions, and make Europe a land of solidarity and hospitality, which respects human dignity and the values which are the reasons for thousands of people to seek asylum, particularly freedom of democratic expression and peace.
Secondly, improving reception conditions should also include providing access to health care for all, the provision of education for children, and also training. Already made rootless by virtue of their exile, families must be able to benefit from education for their children and training programmes for young people in order to regain some stability, to promote their social and economic integration, and to encourage their possible return to their own country.
Thirdly, many of us are calling for NGOs and the associations working on a day-to-day basis with refugees to be consulted, both in defining the necessary programmes and in their implementation. It would be a serious mistake to exclude the very women and men who often, with their invaluable experience, make good the omissions of the State, from the process.
Finally, in conclusion, I should like once again to stress the ever more insistent need for Member States to arrive quickly at common legislation in matters of asylum. It is only this advance which will make it possible to allow this European Fund to make a proper impact.
Mr President, allow me first of all to emphasise that, in the referendum on the Edinburgh Agreement in 1993, the Danish people declined to participate in EU cooperation on legal issues, and Denmark is not, therefore, bound by any legal obligations to allow the EU to decide which refugees are to be received by Denmark. And one cannot in all decency receive money from the EU if one will not also allow the EU to decide which refugees are to be allocated to which countries. I think it is the individual countries' responsibility to finance their refugee policies themselves and, for that reason alone, I have to vote against this report. On Danish television, representatives of the High Commission for Refugees in Geneva have expressed the view that only one in ten asylum seekers are genuine applicants. If, as in Denmark, the majority of applicants are given asylum or residence permits, then legitimate refugees are left in the lurch. Denmark offers the world' s highest level of financial aid to refugees and therefore attracts many who are merely economic refugees. And that is not what the Convention on Refugees is about. I nonetheless agree with Mrs Frahm about one thing, namely that EUR 26 million is far, far too low a level. In Denmark alone, the level of aid is EUR 2 billion per year so that the present little fund is of absolutely no effect. We therefore think we need to manage the whole issue of apportioning and prioritising our efforts concerning refugees in a far more rational way.
Mr President, Commissioner, ladies and gentlemen, there are many reasons why, in principle, I welcome what the Commission has submitted: firstly, because the Commission is sending a signal to the Member States that they are not alone in the problems of migration, refugees and displaced persons; secondly, because it at least regulates in part the distribution of the burden; and, thirdly, because the Commission is proposing a differentiated package of responsibilities for two different groups, namely recognised refugees and displaced persons, i.e. persons temporarily seeking protection. I welcome the proposal because it clearly defines the target groups, because the acceptance conditions will be improved and the integration of refugees supported, and because the re-integration of temporary refugees will be promoted.
However, I do not share the view that Mrs Frahm' s report can be accepted almost without criticism because I consider that measures which go beyond these defined responsibilities are inappropriate. Firstly, the money is not available and, secondly, there are other totally different groups which have a claim to it if you are talking here about groups which are particularly in need of protection, and we are unquestionably talking about persons within the meaning of the Geneva Convention.
I also do not support your proposals for measures which are incompatible with the particular groups. When it comes to refugees, the measures should be different to those for displaced persons. You cannot, in the case of displaced persons whose main concern is to return to their homeland, require that the host country integrate them into the labour market. That contradicts the basic intention.
However, we must seek to make an amendment when it comes to the allocation of funds, taking the number of refugees or displaced persons per capita of the population of a Member State as the basis.
One final point which I would like to mention, and I do not understand why Mrs Frahm does not want this, is that we must also have the option to make money available for refugee reception centres. You reject this and I simply cannot see why, because this is the first point of contact where we can provide specific help, accelerate processes and promote refugee integration.
However, in all the proposed measures, we must not fail to recognise that one objective has not been addressed here, namely taking into account the distribution of the refugee burden. Please do so in implementing the measures which are necessary and positive.
Mr President, firstly, I too would like to congratulate the rapporteur, Mrs Frahm, because I believe she has produced a really good piece of work. Furthermore, her report expresses this Parliament' s pleasure. For us, the establishment of this Fund is good news.
Since 1997, we have been trying to carry out coherent work in this respect, and we have had some successes. However, in order to be fully successful, we need a legal basis to ensure the continuity of the work on improving the reception, the integration, or, where they wish it, the satisfactory return of the asylum seekers and refugees present in the European Union. Those are three different areas of work. We have to safeguard all three, and I agree that we must maintain a reserve fund in order to deal with the arrival of displaced persons without endangering the development of better infrastructures and practices within the Union.
With regard to the distribution of resources, we have to take account of the need to show solidarity with countries which are highly committed to the question of refugees, but we also have to bear in mind - as the report says - the need for countries which have less of a tradition of accepting refugees - such as my own - to improve their infrastructures and services so that they may reach the same level as the other countries and take on - because I believe this should be the objective - higher levels of responsibility together with the other countries of the European Union.
The Member States have a major role to play in this respect and must make considerable efforts. However, I would like to point out that we should also make use of our experience of managing other funds, especially the Structural Funds, in order to involve local and regional administrations and the organisations representing civil society in this management, in addition to the Member States. This would create added value, because contact with the NGOs and the local administrations could contribute to the fight against racism, to involving society and informing the citizens of the reception countries of the importance of asylum and refugees. Furthermore, using the practices already developed for the management of those funds could promote interaction between them. We must develop policies which are coherent with both funds.
Lastly, I would like to add my voice to those which have called for a greater financial contribution to the European Refugee Fund.
Mr President, firstly I would also like to thank the rapporteur, Mrs Frahm, for this excellent and extensive report. However, as she herself did, I would like to point out a few problems which, in our opinion, are still important and which need to be remedied. The allocation criteria, which are based on the average number of asylum applicants and recognised refugees and the nature of the projects, are perhaps not adequate to achieve a fair distribution of the burden. In practice, the countries which take in the greatest number of refugees will probably receive the most funds. Insofar as it goes that is okay, but it should not mean that the other EU States go short and, ultimately, that the refugees in these states, who are not particularly numerous, should be the ones to miss out on the benefits.
We must also deal with the actual money to be allocated, which must be in proportion to the stated objectives. Financing must be ensured up to 2004. So far, the balance sheet has not made any clear statement for the period after 2001. If we can resolve this issue, then we should do so. Only in this way can the European Refugee Fund be used sensibly and efficiently.
Mr President, it seems legitimate that the states of Europe should demonstrate solidarity in the event of a sudden, massive, exceptional influx of refugees driven by some external disaster, but what the Commission is proposing today is a different kettle of fish. The proposal is to establish a permanent European Fund distributing appropriations to assist Member States in managing their countries' usual flow of refugees, genuine or not. This proposal raises many questions.
Are Member States themselves no longer capable of managing the refugees they receive in normal circumstances? How would their situation be improved by giving money to Brussels, only to have Brussels immediately give it back to them? Will some countries be net contributors and others, net recipients, and if so, which? The answers to these questions cannot be found anywhere in the reports passed on to us. We cannot even find a statistical table of the numbers of refugees currently residing in the various countries of Europe.
Once again we are being asked to take an important decision while being kept in the dark. It is all the more worrying that the planned system is liable in itself to exacerbate abuses since reducing the immediate costs for each State may lead to a reduction in its vigilance, ultimately increasing the overall cost for everyone. This is a pernicious effect which insurers are familiar with.
This risk is, in turn, all the greater since the proposed text is extremely vague when it comes to defining the type of person that qualifies as a refugee. There is, of course, the standard definition of refugee given in the 1951 Geneva Convention, but obviously all sorts of categories of displaced person can be added to the list, including persons accepted into the country in accordance not with international commitments but only with national legislation, decisions or practice.
In such conditions, the risk of things spiralling out of control and of financial abuse is very great indeed, Mr President, and the report itself even implies as much when it states that the planned appropriations, even though they still amount to EUR 36 million, are much less than the potential demand. The Union for a Europe of Nations Group considers that there is just one solution if we want to halt this risk: for each Member State to retain financial responsibility for the reception of refugees, and for European solidarity to be kept only for exceptional tragic circumstances.
- (PT) Mr President, Commissioner, ladies and gentlemen, many of us have repeatedly called for the European Refugee Fund to be established. The persuasive examples of what happened in Kosovo - and on a smaller scale, in East Timor - proved necessary, in order to support the evidence that this fund was needed. The entry into force of the Treaty of Amsterdam has facilitated this new approach to European policy on asylum and migration, which, as Mr Oostlander has already pointed out, requires a degree of solidarity between Member States, and there should therefore be mechanisms designed to contribute to finding a balance between the work undertaken by Member States who receive these refugees and their being able to bear the short- and long-term consequences of welcoming these people.
We feel it is right that the fund should have an emergency component, which would apply to cases of a massive influx of people in a situation where they need international protection, but which, at the same time, guarantees that structural policy measures will be financed. In other words, there must be a component which will enable us, under a multiannual programme, to provide effective support for measures designed, firstly, to improve conditions of reception, secondly to promote integration, thirdly to facilitate voluntary repatriation and fourthly to facilitate reintegration.
The experience of Kosovo has proved that most displaced people, including those who have been granted refugee status, were willing to return to their country of origin as soon as the necessary conditions were met. I would therefore like to emphasise something that Mr Pirker has already mentioned, and that is the difference between migration and temporary refugees. What must in one case be met with policies of support for integration must, in others, in the interests of the refugees themselves, be met with policies of support for a return to the country or region which they were forced to flee. The two situations are quite different and require different responses. To confuse them would be to give way to populist rhetoric. I would also like to stress the need to speed up the establishment of legal instruments which will facilitate the mobilisation of funds that have already been earmarked for this purpose. Specific rules will also have to be laid down covering the criteria and organisational provisions for the allocation of these funds and for activating the respective monitoring mechanisms.
Mr President, on behalf of the Commission, I would like to begin by thanking Mrs Frahm, rapporteur for the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, for her excellent work, the quality of her report, and the support it gives the Commission' s proposal.
You know better than I do that the proposed Council decision on this Fund was adopted by the Commission on 14 December 1999. It is in line with an approach, my own personal approach, which I put forward during my hearing before the European Parliament' s Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. The Fund is a single instrument combining support for Member State actions on the reception, integration and voluntary repatriation of refugees and displaced persons, which were previously dealt with in joint actions and pilot projects on the basis of appropriations allocated annually to the Community budget on the initiative of the European Parliament.
This Fund is not intended to substitute for Member States' efforts in the field of refugee reception and integration, but it does represent an initial step, highlighting a key political aspect of European strategy: strategy on asylum must be based on shared responsibility at European level. I think that adopting this Fund contribute to showing that, in this area, the European Union as such can provide added value for the efforts of each individual Member State.
We are setting up a European Refugee Fund for an initial period of five years. The total appropriation for 2000 is EUR 36 million, which includes EUR 10 million for emergency aid. I quite understand the rapporteur' s comments to the effect that this amount is inadequate given the needs and ambitions of the Fund itself. The Commission has already pointed out to the Parliament' s Committee on Budgets that it intends to propose, in its preliminary draft budget for 2001, the financial means to maintain the Fund for the next five years. In other words, the Commission will propose increasing the EUR 36 million for the year 2000 to EUR 45 million for the following years, thus taking the overall allocation for the five years to EUR 216 million. This is, I feel, an initial step in the right direction.
The European Refugee Fund is an instrument for solidarity between Member States, intended, as has already been stressed by several speakers, to contribute to balancing the efforts mentioned in Article 63(2b) of the Treaty. To this end, a proportional distribution of the resources among the Member States is envisaged: firstly in proportion to the number of asylum requests they receive (two thirds of the resources) and secondly in proportion to the number of refugees they accept into their country (one third of the resources).
I can understand why proposals were put forward to consider the number of refugees in relation to the overall population in each Member State. I must admit that the Commission itself attempted to consider this criterion, but we found it extremely hard to come up with a mathematical formula which did justice to the principle of sharing costs and efforts while including this criterion. I am perfectly willing to look into any practical solutions but it is not enough to simply state the principle. A practical solution must be found, and I have to tell you that that is no easy matter.
The European Refugee Fund will be able to cofinance Member State actions up to 50%, a level which can be increased to 75% for Member States benefiting from the Cohesion Fund. The proposed decision also provides for the possibility of financing emergency measures in the event of a massive influx of refugees from a reserve of EUR 10 million. In this respect, it provides an initial response to the request made by the European Council in Tampere.
Together with my fellow Commissioner, Michaele Schreyer, I have already initiated discussions on the ways of utilising, in the event of an emergency, the maximum possible resources suited to the needs of the situation. In this area, however, what worries me more than the figures - because, unfortunately or fortunately, the necessary funds cannot be provided to respond to emergencies such as Kosovo - and what we are looking for is some financial and also administrative mechanism sufficiently perfected to fulfil needs efficiently in an emergency situation.
The selection and administration of Fund projects, as regards structural aspects, are delegated to the Member States within the framework of cofinancing requests. Implementation, monitoring, follow-up and assessment arrangements are based on the existing conditions for Structural Funds.
As regards amendments, the Commission has taken note of all the proposed amendments and can accept, conditional upon some formal reworking, in some cases, the principles behind a number of them which aim to make the objectives of the European Refugee Fund clearer in the introduction, or to make some terms more precise. One particular case is the mention, in the introduction, of the importance of NGO activities, and there are some useful clarifications, such as transparency in the project selection process, or the need to promote the long-term continuity of projects. The principle of minimal Fund participation enables each Member State to provide effective support, regardless of the extent of flows of refugees.
The Commission cannot, however, go along with other sets of amendments, particularly those on budgetary methods. These will, in any case, become irrelevant if the budgetary authority ratifies the Commission' s proposals to set the allocation for the Fund at EUR 216 million for the five years. It cannot align itself with the amendments on the Member States' strategy and on setting up a partnership with the various operators affected by asylum policy. This is an initial experiment with a decentralised asylum-related programme. The competent national administrations are by no means familiar with these procedures. In this decision it is important to avoid anything which might add to their workload and slow the process down, without allowing for the fact that the amounts involved are not vast and that if this decision for the year 2000 is adopted this year, that will not leave much time to prepare cofinancing requests. The Commission proposes to take on board some of the ideas put forward in the amendments in terms of defining the practical arrangements for the implementation of this instrument and for the dialogue to be entered into with the relevant national bodies.
Finally, with regard to the amendments for cooperation with candidate countries, I think we must be quite clear on this. The Fund is intended to contribute to balancing Member State efforts. These modest enough resources should not be watered down further by the inclusion of secondary objectives. Cooperation of this type with the candidate countries would duplicate the action of other programmes, especially the PHARE programme for transposing the legislative acquis and bringing the competent authorities in the countries of Central and Eastern Europe into line.
In conclusion, Mr President, the Commission is delighted to see the European Parliament support this initiative. I believe that we are now beginning to see the start of a journey dedicated to the values of asylum, a journey which will show that we can all meet the challenge of European solidarity in asylum matters.
Thank you very much, Mr Vitorino.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Electronic money institutions and credit institutions
The next item is the debate on the recommendation for second reading (A5-0080/2000) on behalf of the Committee on Economic and Monetary Affairs on:
the common position adopted by the Council with a view to adopting a European Parliament and Council directive on the taking up, the pursuit and the prudential supervision of electronic money institutions
[C5-0306/1999 - 1998/0252(COD)];
the common position adopted by the Council with a view to adopting a European Parliament and Council directive amending Directive 77/780/EEC on the coordination of laws, regulations and administrative provisions relating to the taking up and pursuit of business of credit institutions [C5-0307/1999 - 1998/0253(COD)].
(Rapporteur: Mrs Kauppi)
Mr President, the two directives on supervision of the business of electronic money institutions are of the utmost importance to the development of e-commerce in the European Union. The aim has been to ensure the financial integrity of electronic money institutions and to help to cultivate an environment which fosters the development of this new means of payment.
Since many of the amendments proposed by the Parliament at first reading have been taken into account, I personally find that the view of the Parliament has been incorporated into the common position to a sufficient extent.
The common position reflects a compromise that has been reached after long negotiations in the Council. I am very aware of the fact that any amendments to the Council common position are likely to carry a real risk that the directive will be lost in conciliation, since the directive was, and continues to be, a very delicate compromise. As rapporteur I have tried to avoid pushing the directive to the conciliation procedure. I made a compromise proposal which, unfortunately, was not accepted in my political group. I do not think we could reach a conclusion that would serve the interests of all the parties concerned better than this common position does.
So the question for us as Members of the European Parliament is whether the proposed amendments are absolutely necessary compared to the potential risk that we do not get the supervisory framework at all. That would mean that the situation would remain uncertain from the consumers' point of view. I also want to remind colleagues that the amendments now proposed are new and therefore not based on the position Parliament took at first reading. They are all the amendments proposed by the ECB which were unanimously rejected by the Council.
I am also afraid that by emphasising the position of the European Central Bank in terms of monetary stability control we will cause difficult problems for the Member States which do not belong to the euro-zone. We have to keep in mind that the ECB has no right of veto when it comes to European Community legislation. The monetary stability control of the ECB is based on the founding treaties of the EC and it should not be expanded through the provisions of EC directives.
Amendments Nos 1 and 2 add the words "at par value" to the report. These additional words are not absolutely necessary as Article 3 sets out the terms for redeemability. In that article it is implicit that redeemability will happen at par value unless there are any reasonable charges which would be deducted from the par value. In this latter case the additional words would add nothing and be misleading to the consumer. Adding the words "at par value" to Article 3(1) may mislead the consumer since it is always possible to deduct the charges that are strictly necessary to carry out that operation.
According to the common position Member States may allow their competent authorities to waive the application of some or all of the provisions of the proposed directive. The waiver is possible in cases where the total amount of e-money issued is limited and where the e-money issued is accepted as a means of payments by only a limited number of undertakings. For example, the waiver could be used for university campus payment cards or for local transport systems. All these cases are also subject to a maximum storage amount of no more than EUR 150. In addition, the waived schemes will not benefit from the Single Market passport provisions.
The business of these limited national schemes cannot, from a financial stability viewpoint, be compared with the business of large e-money schemes or credit institutions. These limited schemes are not likely to have any spillover effects which could endanger financial market stability. Furthermore, these national limited schemes will not be unsupervised since the text requires any waiver to be subject to a separate decision by the supervisory authorities. Waived institutions would therefore always be registered and monitored by the supervisory authorities.
Amendments Nos 3, 4 and 5 reduce the scope of the waiver. It was clear in the Council that the price for having a directive was that a waiver would need to be included as an option. The Council was able to agree its common position only because it felt that a directive, which included a waiver but tightened regulation and permitted competition in a single market, was better than no directive at all. The Commission took a similar view. The sooner the directive is adopted and implemented, the sooner the improved regulation will take effect. If this still raises concerns in practice then the Article 11 review clause is available in reserve.
Mr President, at present there is no requirement for supervision of national e-money schemes. Therefore I do not believe that the European Parliament should adopt any amendments or there is a risk that the whole directive may be lost.
Mr President, Commissioner, concerning this directive I would basically like to say that it pursues the objectives firstly of responding to the rapid growth in electronic means of payment, secondly of creating a common legal basis for these and, thirdly, of providing a guarantee of liquidity ensuring security and protection for consumers. We therefore welcome the directive. We also welcome the fact that the non-banking sector will be subjected in this regard to a degree of banking supervision and that a minimum reserve requirement will be stipulated. We also welcome the fact that there are no exemptions to the change-back obligation.
The rapporteur has already indicated in her speech that, in spite of this basic affirmation of the direction and necessity of this directive, there were several motions for amendment and also several areas of discussion which went even further. Although the rapporteur belongs to my Group and I greatly value her commitment, I can nevertheless refute one thing for those delegates who have voiced objections and raised questions, namely the assertion that all the motions for amendment emanate from the European Central Bank. The European Central Bank cannot put forward amendments here, and it is a slight on all delegates who have submitted amendments to say that they have raised these issues and put forward these amendments (which, incidentally, were all adopted unanimously in the Committee on Economic and Monetary Affairs) on behalf of third parties, and not on the basis of their own judgement and responsibility, simply because the report has been adopted unanimously together with the amendments.
What are we talking about here? These objections and questions, which do not run counter to the basic affirmation, concern four areas, basically relating to the question of whether the exemption provisions in Article 8 are too extensive and need to be more limited. They indeed need to be more limited, and the Committee on Economic and Monetary Affairs has taken up this issue, because the issue is in the area of what consequences these comprehensive exemption provisions will have for monitoring currency holdings. What effects will these comprehensive exemption provisions have on currency stability? Under certain circumstances, could the extensive nature of these exemption provisions not lead to circumventions, thus making the exception the rule?
This matter of monitoring currency holdings and stability and the matter of whether the exception would not thus become the rule have lead to the motions for amendment. Should the recommendation be adopted here without any amendments, I would ask that the Commission and the Council make use of what is in the directive and submit to Parliament a brief report on the consequences of the directives with any amendments which might be necessary. We will monitor this.
Mr President, electronic money does not yet have the same importance in the European Union as e-commerce, e-business, e-Europe. We must ensure, of course, that we in Europe also increase our competitiveness in this area vis-à-vis the United States. The introduction of the Euro will undoubtedly have a positive effect and will mean that the time has also come for us to establish uniform regulations to safeguard electronic commerce.
I think that electronic money will gain in importance, not just in commerce but also for consumers, particularly as the safety precautions on the Internet are regarded as inadequate and many are therefore hesitant to choose this option. It has to be said that electronic money in the European Union today enjoys rarity value rather than common usage. This must change! In this regard I must also point out that within the European Union these electronic payment systems also fail to work because interoperability is not guaranteed. I think that we should do something about this if we want to promote this means of payment in future. We must also do it in the interests of consumers, because costs will be saved.
However, the issuing of electronic money is not just about the simplification or safeguarding of payment processes, but in practice also concerns financial stability and the functioning of the payment systems. For this reason we need uniform regulations and we must realise that there will be particular fears if electronic money is issued not just against cash holdings or similar bank account holdings, but if e-money is given on credit. I think that this is the particular cause of the fear of instability instead of the stability which we want to ensure in the European Union. I therefore think that Article 8, which provides for an extension of the conditions for exemption, creates excessive discretionary powers. This could result in many electronic money institutions not being affected by the regulations applicable to credit institutions. This cannot and should not be the case and we all know that national issues of e-money can no longer be guaranteed today, if we look at the wording of Article 8c in particular.
The Council' s amendments, which extend the scope of money, cannot be in the interest of the consumer. We need electronic money which is valid in a given environment. For this reason, it must cover the entire European area and not just a national area. I also think that institutions issuing e-money should be treated as equal. It is, of course, also important to consider the role of the European Central Bank - controlling the amount of money in circulation, for example. However, I am thinking primarily of consumers. Even if e-money can be used without limit on the Internet and for mobile telephones, this does not mean that it might not be counterproductive. For this reason I cannot support the new wording of Article 8c. I think that we must do everything possible to increase consumer confidence in the electronic money age and not to build consumer foundations which have no stability.
Mr President, it is very regrettable that this common position, which has been put together with such care by the Council and which paid due respect to the Parliament's views at first reading, is now in the process of unravelling. I think we are going to lose a rather useful piece of legislation which would have put in place a necessary supervisory framework for one of the growth areas in financial services, namely the storage of cash on plastic cards and other forms of e-money.
The concerns which have been expressed by the European Central Bank, which have largely, but perhaps not fully, been taken on board, are coming out in a way which is likely to damage the potential for this business to develop. The concerns, particularly about the waiver, are misguided precisely because it would be very limited: it would be limited to only EUR 150 on any particular card. Every issuer would be supervised by national authorities and we know that the potential for money-supply growth caused by this sort of issuance would be extremely slight given the sort of schemes which are already operating in a number of Member States: for example, on university campuses a student may be able to use this piece of plastic to buy something in a bar, or in a canteen, or in the university bookshop.
The reality is that other Community central banks - notably the Swedish Riksbank, the Bank of England - do not have these concerns about money creation. If we look at the reality of the ECB's concerns over the last few years, we can see that there has not been a stable relationship between the money supply and the growth of nominal income. There has been a substantial variation in the velocity of circulation because of new developments within the financial services industry and this is merely another one of those. Therefore, in the years before the ECB took charge of euro-zone monetary policy, the Bundesbank itself was not able to respect the growth of its money supply targets.
What we have here is an attempt, when we see that a particular theory of monetary control is not working and does not accord with reality, to squeeze that reality back into the theory, to the detriment of the innovatory capacity of the Member States and of their financial systems. That is very regrettable. There are a lot of safeguards that the Commission has put in here that the Council has carefully discussed and I very much hope that we will fully support the Council common position on this matter.
Mr President, as from January 1999, the euro has been the new currency for most of the European Union. Since then there have been no more exchange rate risks and, in theory, the cost to consumers of transferring money across borders and of changing cash from one euro-zone currency to another should have reduced sharply.
There are obligations on financial institutions within the Union to substantially reduce the cost to consumers of transferring money from one euro-zone to the other. We may recall that the European Consumers' Association, which represents the consumers of the European Union, carried out an extensive survey of charges for cross-border payments only last year. The conclusion of that survey clearly demonstrated that costs for consumers of transferring money from one country to another in Europe are still too high.
With the forecast growth in electronic shopping over the next few years, heavy bank fees for money changes will be a serious disincentive for consumers to shop over the Internet. It is important that consumers are reassured in relation to electronic payments by establishing a legal framework. This survey also showed that consumers are still charged a lot more for making cross-border transfers than they are for making national transfers. This does not make sense. Euro currency has removed exchange rate risks and costs should have reduced substantially.
I welcome the directive on cross-border credit transfers which is now in force within the Union. In conclusion, I strongly believe that the new directive on cross-border transfers is good news for the consumers of the Union. It is also good news for financial institutions.
Mr President, like some of the previous speakers this evening, I am very pleased the Council came forward with this proposal. I do not think that it will be helped by the amendments being proposed inside this Parliament today and indeed in our committee. Whatever they say about having had to vote for the report as a whole at the end in the committee, it does not persuade me that some committee members did not also have concerns about the effects of some of those amendments.
Some of the opportunities of this nascent market, which we are now seeing emerge in the European Union, will be affected by some of the suggestions being made. Whereas money supply, of course, is of very direct interest to any central bank, there is in this case no direct inference that it will have the effect that everyone suggests it will have, i.e. that e-money will be anything other than a means of exchange, a redeemable voucher if you like or a mechanism expected to be involved in trade. Because of the very limits that Mr Huhne talked about, this is, of course, very closely controlled by the Council's proposed waiver and particularly by some of the sensible compromises suggested earlier.
I personally, and the EPLP Group, could wholeheartedly support something like the compromise Amendment No 5 which Mrs Kauppi put forward in committee; but I am afraid if Amendments Nos 3 and 4 were adopted here in Parliament this week, we would see this legislation fall. Be in no doubt about that, this legislation would fall. I would worry very seriously about the motives of the people who would like to see this legislation fall, because any vacuum which would be created would be a vacuum the European Central Bank would find itself eased into. As an institution which has kept outside any form of regulation that is decided here or anywhere else, I find that a worrying idea.
Let me ask all comrades and colleagues around this room today to consider the effects of the amendments that could be passed this week, the damage they could cause, the lack of confidence that would surely emerge and the damage it would do to this nascent market.
Mr President, may I begin by expressing the heartfelt thanks of the Commission for the work that has been done by Mrs Kauppi. We are most appreciative of that work and of her report because it concerns a matter which is of importance, not so much to governments, but in particular to the private citizens of the European Union, as Mrs Randzio-Plath said a little while ago. May I also express the appreciation of the European Commission for the continuing support from this Parliament for the e-money initiative and, indeed, for all the Commission's e-commerce initiatives.
The Commission has noticed the high level of cooperation between Parliament, Council and Commission in reaching an early agreement on the e-money proposals. As evidence thereof perhaps I may cite the high number of amendments put forward by Parliament, amendments which were then accepted by the Council and by the Commission. We certainly have taken due cognisance of the wishes expressed by this Parliament, and we have done our best to integrate them in the proposals that are now in front of you, as noted by Mr Huhne.
May I, however, express the Commission's disappointment that Mrs Kauppi's initial report could not be accepted. That report recognised the high level of cooperation between Council, Commission and Parliament as well as the delicate nature of the common position.
In relation now to the specific amendments, I should like to say the following. The first two that deal with redeemability at par value introduce unnecessary legal uncertainty into the text. The provision on redeemability, which was proposed by this Parliament at the first reading - a first reading which took place almost a year ago - and was accepted by the Council, is clear. It means that e-money must be redeemed for cash on request minus any deductions for legitimate costs in carrying out the transactions. It seems to me that is a perfectly reasonable position.
The recognition of allowing the deduction of reasonable costs conflicts with an obligation to redeem at par value. On this basis, and for this reason, I cannot regrettably accept the first two amendments. Amendments Nos 3 and 4 propose substantially to limit the circumstances in which Member States may waive the application of some or all of the provisions of the directive to certain limited electronic money schemes; here I am concerned because of a misunderstanding on the waiver provisions. These provisions are optional, they are limited in their application to specific identifiable schemes and they are on a case by case basis.
May I add that schemes which benefit from any waiver will not benefit from the European passport. They will continue to be credit institutions and therefore fall within the monetary control of the European Central Bank in the euro-zone. Therefore, the justification for their deletion on the basis of monetary policy concerns is unfounded. They continue to report to the competent authorities on a periodic basis.
While on this point, I should like to say that I am a little intrigued by questions put and remarks made by Members of this Parliament on monetary stability and monetary supply. As stated by Mr Skinner, under the e-money procedure the customer first pays in his money and then gets the equivalent amount of electronic money. In other words, in the whole process not an iota of money is created. Therefore considerations of monetary supply or monetary stability - as one Member put it, e-money as a vector of credit - simply do not apply. E-money does not mean that money is created. It means that money is paid into an institution and received in another form, but it is the same amount of money. Therefore I should like to lay these apprehensions to rest. There is no possibility that monetary instability will arise from the phenomenon of e-money.
Returning to the waiver provisions, if the directive should fail because of deletion of the waiver provisions - and Parliament originally proposed they should be extended - there is a very real possibility that it will prove very difficult, if not impossible, to harmonise e-money rules in the future. We want those rules. We want them to be harmonised, not least because the citizens of the European Union want that. If these two directives fail it will be detrimental to European consumers, businesses and the whole e-commerce initiative. If there are legitimate concerns or if issues which have not yet been identified arise in the next few years, they can always be taken into account in the review of the application of the directives. The Commission is committed to a review, which will take place three years after the coming into force of the directives.
Regrettably, therefore, I cannot accept Amendments Nos 3 or 4. As far as the Commission is concerned we would like them to be rejected by Parliament, in the same way as Amendments Nos 1 and 2 will hopefully be rejected. Turning to Amendment No 5, which amends the text so as to prohibit Member States from waiving the redeemability requirement but does not limit in any other way the provisions of Article 8 allowing Member States to waive the provisions of the directive in respect of certain limited schemes, the Commission's view of this amendment is somewhat less unfriendly than it is regarding Amendments Nos 1 to 4. Still, we would support the view expressed by Mrs Kauppi, who said that it would be best for all concerned, if all five amendments were rejected. In the light of these considerations, I ask Parliament most earnestly to reconsider its amendments for fear that the directives will be lost and deformed in the conciliation process.
That concludes the debate.
The vote will take place tomorrow at 12 noon.
Animal nutrition inspections
The next item is the recommendation for second reading (A5-0084/2000) on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the common position adopted by the Council with a view to adopting a European Parliament and Council directive 95/53/EC fixing the principles governing the organisation of official inspections in the field of animal nutrition 10804/1/1999 - C5-0273/1999 - 1998/0301(COD) (Rapporteur: Mr Staes)
Mr President, ladies and gentlemen, Commissioner, practice has shown that scandals and crises can have a cleansing effect and can help improve legislation. This is most certainly the case for all legislation related to food safety, either directly or indirectly. There are ample examples to prove this.
It is now more than 20 years, for example, since the discovery of the presence of female sex hormones in jars of baby food led directly to the hormone directives being issued in 1981 and 1985 and revised in 1988. Another example is the clenbuterol scandal which led to the slaughter of more than 15 000 calves in North Rhine-Westphalia in 1988 and which brought about a change in the original legislation of the hormone directives in 1996. In Flanders, where I come from, we now have what I would term, without hesitation, the strictest national hormone legislation in Europe following a whole series of attacks on meat inspectors and the murder of the devoted veterinary surgeon, Karel Van Noppen.
Scandals can have a cleansing effect. This is also evident today as we scrutinise the amendment to Directive 95/53 at second reading. Once again, this amendment has been prompted by a minor scandal, namely the importing of citrus pulp from Brazil contaminated with dioxin. Citrus pulp is used as a feed for dairy cows and this is how dioxin ended up in milk for public consumption. The authorities in Baden-Württemberg discovered this, got the ball rolling and established that between December 1997 and February 1998, a total of nearly 106 000 tonnes of contaminated pulp entered the European Union. The scandal taught us that the Commission did not have the means to act forcefully in emergencies. As a result, the Commission presented, at the request of the Member States, a proposal to amend the present directive on 4 November 1998. As early as 16 December of that same year, Parliament assented to this proposal without tabling one single amendment. After the Treaty of Amsterdam came into effect, the Commission immediately changed the legal basis of 100 A to 152. On 15 November last, the Council laid down the present common position. The Council made a few editorial changes, which were not a problem for us at the Committee on the Environment, Public Health and Consumer Policy. What does cause a problem for us, however, is the way in which the Council has robbed the Commission of the ability to act immediately in case of an emergency.
I will have to put my technical hat on for a moment and mention the tangle of comitology legislation because, since the Commission proposal has been submitted, comitology legislation has been changed and, from now on, Council Decision 1999/468 applies. This legislation offers us various procedures for transferring the powers of the Council to the Commission. Today, we should focus on Articles 5 and 6 of the Council Decision. Article 5 provides for a regulatory procedure, Article 6 for a safeguard procedure. The original Commission proposal, as it was approved by our Parliament at first reading, was clearly written in the spirit of the existing safeguard procedure. The Council would now like to do away with it in its common position and replace it by the regulatory procedure. It should, however, be clear to all MEPs that the Commission cannot act independently according to this latter procedure and must always seek permission from the Council. After the citrus pulp scandal, the Member States themselves requested that the Commission should act. I am of the opinion that we should give the Commission the opportunity to act swiftly. The four amendments which have been tabled aim to ensure that Article 6 of comitology legislation, i.e. the safeguard procedure, can be applied. The Commission will then be able to act immediately in cases of emergency and can then, for example, suspend the importing of products which would harm public and animal health. The Council will then have 30 days to change, supplement or even reverse this decision. If the Council fails to act during these 30 days, the measures enacted by the Commission will then lapse. I believe that this is good working practice - so far, the Council has never abused this kind of power - and it therefore deserves our support, against the wishes of the Council.
We should all bear in mind that this dossier is only an intermediate step. On the day my report was approved in the Committee on the Environment, Public Health and Consumer Policy, the European Commission submitted a new proposal to amend Directive 95/53/EC. It immediately drew lessons from the dioxin crisis. If Parliament and the Council adopt the same line as the Commission, a whole chapter will be devoted to further developing the safeguard clause and animal feed will come under a rapid system. In fact, these matters are included in the White Paper and have helped the Commission keep its initial promises on the White Paper with regard to food safety.
Mr President, I am in favour of adopting the four amendments tomorrow and thus giving the Commission our full support. We should join forces with the Commission against the Council and move towards a conciliation procedure.
Mr President, Commissioner, in recent years the numerous problems and crises in the area of animal nutrition have sadly brought home to us the importance of official animal nutrition inspections. The rapporteur, Mr Staes, has mentioned some here.
We know that animal feedingstuffs are the first link in the food chain which ends with humans, and animal feedingstuffs must therefore be safe. BSE and dioxin are only the best known watchwords in this area, which repeatedly make many in the European Union flinch and ask questions to which we, as those with political responsibility, must provide answers. Such questions as: what advantage is there in the internal market if it can lead to unchecked dangers? Who is protecting us and who is providing the safeguards? Europe has a responsibility and a duty in this regard: we are obliged to manage the internal market, which we have created and which we all want, so that risks, not least to the life and well-being of our citizens and consumers, are kept to a minimum, with the aim of eventually eliminating them altogether.
The proposed amendment of Directive 95/53/EC fixing the principles governing the organisation of official inspections in the field of animal nutrition is intended to create a legal basis for a harmonised procedure for checking documents and inspecting goods from third countries. With the consent of these countries, it will also be possible to carry out on-the-spot inspections. This is justified because anyone who wants to trade with us must meet our conditions and supply safe goods.
In respect of the Commission proposal, which Parliament approved at first reading without amendments, the Council has now made amendments to its common position which we do not wish to support. The Committee on the Environment, Public Health and Consumer Policy is now submitting four amendments in plenary to Mr Staes' s report. This report has been adopted unanimously in committee and will therefore be supported by all groups.
The original Commission proposal has thus been readopted by us. We consider that it is absolutely imperative that in urgent cases we can act rapidly. Unfortunately, experience shows that safety is not created by good rules alone, but that it also requires an inspection system with the necessary powers of access which can act rapidly and, if need be, impose effective sanctions.
The Commission must be given the necessary powers here as guardian of the treaties. This is why, in the Environment Committee, the European People' s Party supported the amendment of Article 9a of the directive for official animal nutrition inspections, which grants the European Commission the right of initiative in cases of acute danger, empowering them to independently initiate measures in line with the severity of the grievance and within the framework of proportionality. The Council is then obliged, within 30 days, to process these measures, to validate them and to legitimise or, if necessary, reject them.
I do not think we need a new committee; we already have the permanent animal nutrition committee. In Germany we have a saying which runs: "when I don' t know what to do next, I appoint a committee". Too many committees cause delays and, ultimately, confusion. We must use the existing facilities and use them efficiently.
Europe and the internal market can only exist if they are also accepted by the citizens and the consumers. For this they need confidence, and confidence only comes through openness and transparency. The scandals which we have all discussed show that transparency and openness are becoming more and more important. The Member States, the Council and the European Commission must look upon one another as natural partners which support one another and work together constructively to protect citizens and consumers in a manner which engenders confidence.
Finally, I must sincerely thank the rapporteur for his excellent work and balanced report.
Mr President, the rapporteur said in his introduction that crises have a cleansing effect. I listened to him and hope that what he said is right. He is evidently more optimistic than I am. I do not really think that crises have a purifying effect. If crises were to have a purifying effect, then Agriculture Ministers would have rather more understanding than they evidently do. Once again we are sitting and standing in this Parliament at a time when we are, for the most part, agreed among ourselves and with the Commission, whilst the person with whom we do not agree, namely the Council representative, is absent. Such is life! It would be nice if he could be made aware of this, but that is probably unlikely.
The rapporteur, and also Mrs Klaß, who has just spoken, have pointed out that Parliament allowed the Commission proposal to pass through first reading unamended. This means that the institutions who are not always in agreement were, on this occasion, agreed. And what has the Council learnt from this? It was the Council (and I say this again in all clarity, drawing in part on my own experiences of recent years) which basically got us into the BSE scandal. It was not this Parliament, and only to a very minor extent the Commission. It was the Council of Ministers who tried repeatedly to keep things under wraps. So what has it learnt from the BSE crisis? Has it learnt that it is better to be transparent? Has it learnt that it is better to permit safeguard options and safeguard clauses? Has it learnt that rapid action is needed? It has learnt none of these things! It has submitted to us a common position in which the option to have a safeguard clause will actually be taken away from the Commission. It will not have the option to get involved quickly and unbureaucratically on the basis of safeguard clauses. It will also not have the option to make unannounced on-the-spot inspections. It will not be in a position to act quickly. And it will also not need to inform the European Parliament, nor will it need to publish any inspection reports lest, heaven forbid, the public finds out something which worries it. It is better to leave things in the hands of the Agriculture Ministers.
I can see the Council representative writing busily and I hope that this will also be passed on to the Presidency and the other members of the Council of Agriculture Ministers. I am sorry if I am not being very amiable at the moment, and particularly with my cold I would much rather be mellow, but the fact is I am not. I consider this common position to be scandalous! It is we who have worked for untainted animal feedingstuffs in recent years, we who established that we got BSE because animal feedingstuffs were mixed in a way in which they should never have been mixed, we who established that there just happens to be dioxin in the peel of oranges and other fruits and that we have it in our animal feed, we who established that sewage sludge has no place in animal feedingstuffs, we who established that hormones should not accelerate growth and do not belong in animal feedingstuffs, we who established that there is no place for antibiotics, nor cough medicines for calves - we have established all these things; my goodness, I am making more agricultural policy, and I come from the constituency of Berlin, which is a purely urban constituency, than my voters can imagine, because it is consumer protection policy - and if we know all of this, then what is the Council learning from it?
Yet again we are providing an example here right across all the groups, the rapporteur, Mrs Klaß, who has just spoken for her group, and me for my group, of how the institutions work closely together. We support, Mr Byrne, the fact that you will have the opportunities which you need in the Commission in Brussels, for example via the Food and Veterinary Office in Dublin, that will enable you to carry out rapid inspections and take safeguard measures, so that we are actually able to say to consumers that we genuinely care about safe food, and safe feedingstuffs and animal nutrition inspections are the first step in all this. I thank you for the fact that you will obviously now be able to table a motion for the primary inspection of European Union products, not just, as in this instance, products from third countries. It only makes sense if we prevent this in unison and only then, Commissioner, does the White Paper on food safety, which you have presented, also make sense. I therefore hope that, tomorrow, we will actually slap the Council of Ministers in the face by unanimously affirming the rapporteur' s four amendments.
Mr President, Commissioner, ladies and gentlemen, I do not have time to philosophise in just one minute. The important thing, then, is to thank the Commission, and our rapporteur, Mr Staes, for having finally made sense of the White Paper presented by Romano Prodi, which included a chapter on the food chain and animal feedingstuffs. Animals are just the first link in the chain which leads ultimately to human beings. But our impression is that the Council does not see this. The Council does not appear to see that, after the dioxin crisis, every day since the start of the year there have been cases of mad cows just about everywhere in Europe. The Council does not therefore see what we have seen, which is that as a follow-up to European legislation it is necessary to have structures to monitor and take fast action in the event of a problem.
In the context of the forthcoming establishment of the European health authority, it would therefore be advisable to allocate this body real resources in order to enable fast detection and thus prevent contagion. It would also be advisable that all animal feed industry operators should sign proper specifications with the competent health authorities that aim to reduce accidents as much as possible and that accept certain thresholds, making it possible to take any additive raw material or animal feedingstuff components out of circulation, and thus helping to restore consumer confidence.
Mr President, I would like to thank Mr Staes for his report on the organisation of inspections in the field of animal nutrition and for the broad support that was also given to the Commission position by Mr Olsson, Mrs Klaß and Mrs Roth-Behrendt. I particularly appreciate the good collaboration with Parliament in this case. Already at first reading, Parliament fully supported the Commission's proposal.
The proposal aims at improving control measures in the field of animal nutrition. It intends to harmonise inspection procedures for all products imported from third countries. In 1998, the detection of dioxin in some raw materials imported into the Community showed the need for a legal basis to permit the Commission when confronted by a serious risk to public health to adopt safeguard measures on products from third countries.
The proposal also extends the legal basis to carry out on-the-spot inspections, both in Member States and in third countries. I have to say that I was surprised by the Council's rejection of the Commission proposal for the safeguard clause and by the introduction of a committee procedure that will not guarantee that a prompt decision is taken in the event of a serious risk to human or animal health. As a matter of fact, the dioxin contamination has clearly shown how important rapid action is, in particular when a danger spreads from the feed to the food chain. I should also highlight the fact that similar provisions already exist in food and veterinary legislation and there is no evidence of misuse of this instrument.
The Commission, although not opposed to most of the amendments made by the Council, strongly rejected the Council amendment concerning the safeguard procedure. Council has denied the possibility for the Commission to take immediate action in emergency cases without consulting Member States beforehand. The possibility for the Commission situations to react quickly in emergency cases even before consulting Member States is a landmark question. The discussion in the present case constitutes an important precedent for the future.
Following the dioxin crisis of May 1999, the Commission announced legislative acts to improve the legal provisions regulating feed safety. In the recent proposal to the European Parliament and to the Council adopted on 21 March, the Commission introduced the same safeguard clause concerning feedingstuffs produced within the European Union. Consequently, this question will also be relevant for several measures on feedingstuffs which are of vital importance and which are announced in the White Paper on food safety.
For all these reasons, I can fully accept Amendments Nos 1, 2, and 4 by which Parliament reintroduces the original provision on safeguard procedures. Although it is not so important as the other amendments, I can also accept Amendment No 3 regarding the carrying out of on-the-spot inspections.
In the light of the plenary's support for the amendments put forward by the Committee on the Environment, Public Health and Consumer Policy, I will press once more on the Council the strong case for supporting the proposal's original provisions.
That concludes the debate.
The vote will be taken tomorrow at 12 noon.
Food additives other than colours and sweeteners
The next item is the report by Mr Lannoye (A5-0072/2000), on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive amending Directive 95/2 on food additives other than colours and sweeteners COM(1999) 329 - C5-0068/1999 - 1999/0158(COD).
- (FR) Mr President, Commissioner, ladies and gentlemen, we are now going to discuss a second aspect of the food safety issue. The fact is, over the years, more and more additives have been used in foodstuffs, in connection, in particular, with the industrialisation of food production. When I say 'more and more' , you only have to look at the figures. A survey of the current situation shows that 307 additives are authorised within the European Union. We are effectively working with a positive list. All the additives given on this list are authorised; any not included are, by the same token, prohibited. That makes 307 authorised additives, only 163 of which may be considered as totally harmless, indicating that many others are either suspect or actually cause food safety-related problems. I am thinking in particular of the problem of allergies.
What is being proposed today? Not reducing the list, but extending it a little further since the Commission has made nine proposals, either to add certain additives to the list or to extend the uses of some already authorised additives.
In principle, there are three criteria governing the acceptance of a new additive: technological need, usefulness for the consumer and harmlessness. It must be acknowledged that, in the course of time, technological need has always been the predominant criterion. It is not that the criterion of harmlessness has been ignored, just that it has been modified slightly over time. It is common knowledge today that the precautionary principle was practically unheard of seven or eight years ago, whereas today it has come to the fore. The situation must therefore be reviewed from a different perspective to the one we took a few years ago.
I therefore find it quite astounding - as indeed does the Committee on the Environment, Public Health and Consumer Policy - that a number of additives are being proposed for inclusion, for which we do not have assurances. Of the Commission' s nine proposals, we think that five are suspect for one reason or another. I shall mention them quickly. Firstly, an additive called sodium alginate is proposed for use on grated carrots. The usefulness for the consumer is that the grated carrots will appear to be 'fresh' even though they are actually not. This is quite clear, just from reading the relevant literature. As for the risks to the consumer, apparently these are not very significant, but the Scientific Committees which have looked into the matter do consider that the laxative effect of this additive is likely to combine with other problems of the same type. It is not, therefore, necessarily to be recommended. In consideration of the fact that this involves deception of the consumer rather than improving the situation for the consumer, our opinion is that this additive must not be accepted.
There is another additive which presents a huge problem, E467. I will refrain from giving its official name because it is far too long and complex, and I think it would be even harder to translate. E467 is problematic in terms of assessing its harmlessness, because it contains extremely dangerous impurities. One such impurity is ethylene oxide, which the relevant scientific authorities recognise is a proven carcinogen. We must consequently reject this one too.
Finally, three other additives are proposed as propellants. These are inflammable gases - butane, isobutane and propane. In view of the fact that there are alternative solutions - the technological need is therefore a real one, but it can be fulfilled by other additives - and that, in addition, after cooking, after the use of these products, the residues in the form of organic products are not, a priori, harmless, we consider that these additives cannot be approved either.
That is a brief overview of the problem. As far as we are concerned there are five additives which should not be authorised, and the four others do not seem to present any problem, based on a reading of the scientific literature about them. As we are not absolutist, we consider that they may be accepted.
I think it is important, Mr President, Commissioner, ladies and gentlemen, to reverse the trend in the current legislation on additives. The Commission has announced a radical revision of the directive. I think we would be sending out a positive message if we indicated that we do not wish to maintain the attitude which has dominated for years, allowing the number of additives to grow and grow, even though we know nothing about their synergistic effects in combination. Quite the contrary, we think we should move towards a much more limited list, and remove the most suspect additives from the list. I have counted around fifty of these myself. Others should be used far less widely. I am thinking, for example, of nitrites, nitrates and sulphites which are known to present proven health problems.
Mr President, Commissioner, ladies and gentlemen, I wish to thank the rapporteur for his thorough work but, in my opinion, the preparatory work has been carried out far too meticulously, with too much weight given to the precautionary principle.
I would like to draw your attention to some of the issues that have been raised in this opinion of the Committee on Industry, External Trade, Research and Energy. The Committee found that the proposal for a directive does not follow the procedure specified for the basic directive on additives. The amendments in the Commission' s proposal are based on the needs expressed by a Member State, and the Scientific Committee for Food has delivered a favourable opinion on the amendments in question.
Now we are talking about allowing the use of a few new additives. The rapporteur and the Committee on the Environment, Public Health and Consumer Policy have, however, treated the proposal heavy-handedly and are proposing that the use of most of the new additives mentioned in the Commission' s proposal be rejected. This raises a few questions. The Scientific Committee for Food has delivered a favourable report on proposals by Member States concerning additives. Has it not shown itself capable of the task in question or has the Committee on the Environment, Public Health and Consumer Policy indeed gone too far in its interpretation of the precautionary principle? To what extent has the point of view of industry been taken into account in the report? Should not the question of innovations and the use of better additives, as well as competitiveness of the European food industry, be given greater consideration?
We might also ask how Parliament in future will manage its enormous task if it tackles issues so meticulously. Should Parliament not decide on goals and procedures whereby matters such as the safe introduction of new additives can be assured? If the report is adopted in the form in which it has been presented, could not the adoption procedure regarding new additives be reformed once and for all and the whole additives list revised? I would ask the rapporteur in question, and the representative of the Commission also, to reply to these questions.
Mr President, the way in which we feed ourselves is an expression of how we live. Some people criticise what I would call the modern western lifestyle, rightly or wrongly. The answer to this question is often determined by the choices we make. What matters to the European People' s Party is that the consumer has choices. This presupposes both the availability of information and the guarantee that what is on offer on the market does not present any health risks and that all products are manufactured in accordance with current rules and procedures.
As far as additives are concerned, the basic rules are enshrined in the 1989 Framework Directive. This directive stipulates that an additive shall only be admitted if there is sufficient technological need, if there is no risk to the health of the consumer and if the consumer is not misled in the process. In our view, the latter condition has not been met regarding the admission of sodium alginate in peeled and sliced carrots. If consumers buy fresh carrots, they must be able to assume that these are untreated and not processed and they do not expect them to be dipped in a preservative.
To assess whether the use of additives is necessary, the Framework Directive lists various accepted objectives. One of these is the supply of ingredients or components of foodstuffs to patients with dietary needs. The use of E 467 - I will not attempt to pronounce the full word - as proposed by the Commission, seems to meet this requirement.
Finally, the Framework Directive also stipulates that facilitating the manufacture and preparation of foodstuffs is an acceptable criterion of usefulness. In the light of this, our Group is not really opposed to permitting three additives in baking sprays, unlike the Committee on the Environment, Public Health and Consumer Policy. All other amendments tabled by this committee receive our support, including the amendment tabled by the PSE Group.
I would like to add the following if you will allow me. Firstly: the rapporteur who, incidentally, has worked extremely hard - I have rarely seen a rapporteur put so much effort into one report and I would like to congratulate him on this - has every right to complain about the Commission providing Parliament with insufficient information in the COM document. Something was added at the end, but I do not think that this is the way forward and I would like to find out from the Commissioner whether he intends to do anything about this in the future.
Secondly, the effects on public health must obviously be assessed on a scientific basis. For this purpose, we call on the Scientific Committee for Food for scientific opinions. After the BSE crisis, the Scientific Committees were reformed at our request and, as we have said before, they have been reformed to our satisfaction. We now have to make a decision: either we accept the opinions of the Scientific Committees in principle, or we do not; but then these Scientific Committees will need to be reformed once again. We cannot do a bit of both. I fear that if we do not, out of principle almost, accept the conclusions reached by the Scientific Committees, this will cost us and the legislation we draft dearly in terms of credibility, and we will then end up replacing the expertise of the scientists in the Scientific Committees by our own convictions. This is something I find difficult to come to terms with.
Thirdly, I would like to know from the Commission if it intends to screen the permitted additives at set times and examine these according to state-of-the-art technology, as the rapporteur has asked in his explanatory note, and quite rightly so.
Fourthly, and on a final note, I would like to say a few words on the hierarchy of standards. We have asked for a hierarchy of standards in the IGC report and we have also mentioned this elsewhere. Could the Commissioner tell me whether he thinks that lists of additives should be drafted or completed within the European Parliament and the Council, preferably according to a codecision procedure, or is this a task which, in his opinion, should be carried out by an authorised executive body?
Mr President, our foodstuffs - and this also applies to entirely fresh produce, for example the peeled carrots we heard mentioned today - are nowadays doctored in all kinds of ways with colouring agents, sweeteners, flavour enhancers and preservatives, in fact with every possible type of substance. And all in order to disguise the products' natural characteristics. It is, of course, not just a few substances we are talking about. Nowadays, we use several thousands of additives and, where the majority of these are concerned, the fact is that we are not even aware of their consequences for health. To top it all, we are in fact aware that a large number of them are harmful, and yet we still allow them to be used. I think that Community policy in relation to the use of additives has developed in a quite irresponsible way. I should therefore like to support Mr Lannoye' s report. I think a splendid piece of work has been carried out. New additives ought to be refused and any increase in the quantity of accepted and permitted substances should be rejected. Instead, I think the Commission needs seriously to rationalise the number of additives. In the general remarks in his report, Mr Lannoye points to many substances which ought to be investigated, including antibiotics added directly to foodstuffs.
I should like to point out a further problem. It is a problem which Mr Lannoye also mentioned in his intervention, namely the question of adding nitrates and nitrites to meat products. In my opinion, the quantities of these compounds that are permitted are way too excessive. A major investigation by five consumer organisations in Europe has recently shown that a large proportion of meat products contains quite large quantities of nitrosamines. Nitrosamine is a carcinogenic substance which is derived from, and produced by, nitrates and nitrites. I think the situation is unacceptable in this area, but I do not see the investigation having made any impression upon the Commission. I think that the quantity of nitrates and nitrites added to meat products ought to be considerably reduced and that there should be compulsory monitoring of the quantity of nitrosamine which, as I said, is of course a powerfully carcinogenic substance, the presence of which in our foodstuffs is not presently measured at all. I hope that Commissioner Byrne, who has assumed responsibility for this area, will examine the question of added amounts of nitrates and nitrites. I think we have a serious problem in this regard and I hope he will confirm that this will be done. Finally, I would say that, in my view, we need quite a thorough rationalisation of the quantity of additives in our foodstuffs.
Mr President, the report is concerned with supplementing a list of permitted additives with additional foodstuff additives, other than colouring agents and flavourings. This means that the Commission suggests supplementing the list with additives which have not yet been used. It does not, however, mean deleting any additives from the list. In terms of food and food safety, the needs and wishes of the consumer need to be given more consideration than has been the case in the past. That does not mean, of course, that we can ignore the interests of the foodstuff manufacturers or that we should turn our back on modern food production methods, as Mr Pojarno mentioned a moment ago. It does mean, however, that food safety must be at the top of the agenda. Whilst many additives are harmless, this does not mean that they all are. And if harmlessness has not been established 100%, there is no doubt that the only correct way forward is to ban the use of the product. In addition, it is useful to get manufacturers to spell out the benefit of adding substances for the consumer. The example of E401 or sodium alginate - a word which I can pronounce - has been mentioned. This makes stale carrots look fresh. What consumer interest is served by doing this? What is in the interests of the consumer differs from one consumer to another and from one consumer group to the next. But what is clear is that all consumers benefit from sound consumer information so that they are not misled. This report literally takes a refreshing look at the problem, and not before time. The rapporteur is to be congratulated on this and the report can count on the support of the liberal group.
Mr President, naturally we too wish to congratulate our colleagues. Mr Lannoye has done an excellent job; indeed, he has achieved what the Commission failed to. The Commission only offers talk of the precautionary principle, whereas Mr Lannoye has shown in his report that it is also about implementing it in practice and actually making the precautionary principle a keynote.
I also fail to see what the Commission promised, i.e. transparency. It is nothing less than consumer deception if we are giving the illusion of freshness which does not in reality exist. Commissioner, you must finally come clean as to why you are not envisaging that unpacked foodstuffs, in particular fruit and vegetables, should also be compulsorily labelled.
I would also like to once again stress what Mr Lannoye has said. This report makes clear that we need a reform of additives. We cannot place hundreds of additives on the market simply because industry wants it. It has nothing to do with competition that we reject what the Commission is proposing. We actually need, as in Japan, a limited list of 70-100 additives and I would have liked to know what the Commissioner thinks of this. Industry will then have to decide the ones it wants. That would at least be an innovative viewpoint which makes competition the basis. Mr Lannoye is right that we must lay our cards on the table in this regard and do justice to the precautionary principle.
Mr President, I should like to start by saying that, with Paul Lannoye as rapporteur, the report concerned has been placed in very competent hands, and I am able fully to support all his conclusions. As is well known, there are three prior conditions which must be fulfilled if additives are to be included on the positive list. There should be a technological need, the product should be useful to the consumer and there should be documentary proof of its being harmless. Paul Lannoye rightly points out that none of the prerequisites are present in the case of sodium alginate. The substance is not useful to the consumer. On the contrary, it directly misleads the consumer by making sliced carrots look fresh, even if they are not. It is also very unfortunate that the synergy effect has not been investigated. It is, on principle, very alarming that the Commission should be able to extend the list of additives just because the substances are permitted in parts of the EU. This rule ought to be changed so that an additive can only be put on the positive list if there is a clearly documented technological need for it which is also, mind you, of benefit to consumers.
It is ironic to be having to deal with this proposal such a short time after the publication of the Commission' s White Paper on Foodstuffs. In the white paper, the Commission itself attaches importance to limiting the consumption of additives in order - as the Commission puts it - to thereby avoid negative effects on health. The Commission also states that it wishes to guide consumers as best it can so that they themselves can make a choice. On examining this proposed directive, the conclusion has to be drawn that there is very little connection between words and deeds in the EU' s handling of additives. I seem to remember that the original intention in drafting a positive list was partly that it should be possible to decide to remove additives from the list. Current liberalisation of the quantity of permitted additives is worrying. Let us, therefore, have the list shortened as soon as possible rather than extended. In addition to what Mr Lund has said about nitrites and nitrates, I would mention that, in the course of the last part-session, I asked the Commission if the newly discovered scientific facts about these two substances' effects on health had caused the Commission to review its position. The answer was unfortunately 'no' and, in common with Mr Lund, I should like to see that 'no' justified here today.
Mr President, I share in principle the opinion of the rapporteur that new additives in foodstuffs should not be approved if there is no actual need for them. However, I would like to point out that we ought to consider the fact that there might be a regional or national tradition that justifies the approval of an additive.
The additive I am thinking of in this regard is ethylhydroxyethylcellulose. This substance is no luxury and it is not addictive. Ethylhydroxyethylcellulose has, however, been used for more than 20 years in Sweden and Finland, and I think also in Norway, as a binding agent in gluten-free bread and pastries. It is used in order to prevent gluten-free bread and pastries from crumbling apart and in order that the relatively small group of people with an intolerance for gluten are able to eat bread and pastries in the same form as other healthy people.
Ethylhydroxyethylcellulose is particularly suitable for the kind of bread traditionally made in the northern region of the EU. The substance is, therefore, not completely exchangeable for other, already approved types of cellulose. The rapporteur claims that there is a risk of contaminants in ethylhydroxyethylcellulose that could have a carcinogenic effect and also suggests that high doses could have a laxative effect. However, I maintain that in reality the opposite may be true.
The fact that the bread sticks together and does not have to be eaten with a spoon because it has broken into a mass of crumbs is particularly important for children with gluten intolerance. These children have difficulty understanding why they should have to eat breadcrumbs when other children eat whole bread that does not crumble into pieces. If children are careless about their diet, there is an increased risk of malnutrition. If children with gluten intolerance abandon the breadcrumbs and eat normal bread, they will suffer from stomach pain and they can then develop diarrhoea. In the long term, there is probably also an increased risk of contracting cancer of the stomach or intestine.
For many families with gluten intolerant children, life is very difficult and the extra work involved in managing their diet is tremendous. These families cannot buy their bread, but have to make it themselves and add the binding agent themselves. Why should we make life even more difficult for these families? Why should they not be allowed to continue to use the binding agent that they are used to using?
Not approving ethylhydroxyethylcellulose makes life more difficult for people with gluten intolerance and for families with gluten intolerant children. In this case it is not possible to invoke the precautionary principle in order to ban the substance. On the contrary, the precautionary principle favours the approval of ethylhydroxyethylcellulose.
Mr President, like everyone else in this debate I should like to congratulate Mr Lannoye. He and I sometimes cross swords on the issue of other nutritious additives, but in this case we are looking very much at the essence of the burden of proof before this list is yet further extended. He has done a service to the committee and also to this House by pointing out that this procedure appears to be almost always one-way.
We need to hear from the Commission on two points of principle: the first is whether the procedures themselves need review as the Commission spokesman suggested in the debate in the Committee on the Environment, Public Health and Consumer Policy; secondly, whether there is a more efficacious way of removing additives as well as bringing them into effect.
It seems to us that the list is getting larger and that the burden of proof must remain with those, be they in Member States, in the Commission or in the Scientific Committees, who want us to adapt these things. I am prepared to accept that some of these are harmless. Indeed, the committee and even Mr Lannoye were prepared to accept E949 and E650.
However, whilst I would not claim to be an expert - as no other member of the committee would - on the issue of which of the various propellant sprays can safely be used, enough doubts were raised in committee, not least when we heard from the representative of the Commission, about the propellant sprays themselves. These are apparently needed by manufacturers because they produce an equal spray of fat on the utensil concerned.
One of them is there only for professional use. The other two are regarded as safe for all. We all want to look again at this issue and see why they have been chosen and whether we might now hold back any clearance of them, at least until the review which is suggested has been carried through.
With regard to the two amendments, my Group, whilst it supports the spirit of what Mr Lannoye proposes in Amendment No 1, would not go as far as this to write the precautionary principle itself into this particular directive. It does not seem to us to be the right place for it. We would prefer to strike out recital 5 and we shall so vote. This is the place to discuss the burden of proof rather than the overall principle of precaution.
Finally, as regards Amendment No 2 in the name of my Group, this is purely a drafting amendment to remove references to the codecision procedure. But its meaning remains crystal clear. We do not think these additions should be made unless it can be demonstrated that the consumer benefits. At the end of the line it is for the consumer that this is being done. It is being done in the consumer's name. For that reason we commend Amendment No 2.
Mr President, Commissioner, ladies and gentlemen, the recent dioxin and mad cow scandals have amply demonstrated, if indeed there was any need, that consumers now want to have every possible guarantee as to the quality of their food. In this respect, the Lannoye report provides one more classic example. The rapporteur rightly wonders if the additives added to our foodstuffs are really necessary and, more especially, if they are really harmless. What are we discussing here? The total of 307 additives authorised by the European Union, only 163 of which are completely harmless, as Paul Lannoye has just pointed out. Who stands to gain from the inclusion of additives, of chemicals, in our meals? Certainly not the consumers, who are now increasingly looking to find 100% healthy food for themselves and for their children.
In this respect, without going into the technical details, I should like to go back over the three criteria highlighted in the report. On the one hand, do the additives meet a technological need? The least that can be said is that consumer interests are not always in line with the interests of manufacturing firms. On the other hand, are the additives useful to the consumer? On this subject, the rapporteur highlights at least one case where this mistaken conclusion may be drawn; is stopping an ageing grated carrot going soft and losing colour - as it ought to - not, in the final analysis, a form of deception? The question answers itself.
Finally, is it certain that the additive is harmless? Once again our thinking must be guided by the precautionary principle, since selecting a carrot which has had the E401 face-lift treatment also involves - and this is something the customer is not aware of, or not generally at least - running the risk of potentially unpleasant side-effects which cannot be ignored or played down.
In conclusion, the Group of the European Liberal, Democrat and Reform Party will support the Lannoye report because it makes a practical contribution to improving consumers' quality of life and, moreover, guaranteeing honesty with regard to what is on our plates. That is the prime consideration.
Mr President, I would like to thank Mr Lannoye for his report on the Commission proposal to amend European Parliament and Council Directive 95/2 on food additives other than colours and sweeteners. The Commission considers that Directive 95/2 needs to be adapted in the light of recent technical and scientific developments. Our proposal is based on three main principles. Approved additives are safe and present no risk to public health. Safety issues are evaluated by the Scientific Committee for Food. Food additives are only permitted if it is demonstrated that there is a technological need for them and consumers are not misled and will benefit from having a choice of new products with better quality.
Several of the additives now proposed for use have been temporarily authorised by some Member States. Provided that the opinions of the Scientific Committee are respected, technological need is demonstrated and consumers are not misled, Community legislation should recognise the experience of the Member States in the use of these additives. For these reasons the Commission is not in a position to accept Amendments Nos 3, 4 and 5. The amendments proposed do not sufficiently take into account the opinions of the Scientific Committee for Food and the technological need that exists in some Member States. If these amendments were adopted, some perfectly safe foodstuffs would disappear from the shelves of food stores in certain Member States.
As to the first amendment, the application of the precautionary principle is not appropriate as has been mentioned by a number of speakers this evening. The safety of the food additives we are discussing has been evaluated by the Scientific Committee for Food. This is the basis on which the Community legislators have approved the use of additives in the past and it is the basis on which the Commission now proposes the authorisation of new food additives. Therefore, the Commission is not in favour of the first amendment. The Commission does not believe that Amendments Nos 2 and 6 are necessary or appropriate in respect of this directive. The Commission is sponsoring this directive on the basis of the well-established criteria that the additives in question are safe, as evaluated by the Scientific Committee for Food, that there is a technological need and that consumers are not misled and will benefit from having a choice of more products with better quality.
However, it is my own belief that such an amendment could be appropriate in Framework Directive 89/107 of 21 December 1998, and that document is referred to in the annex to the White Paper at entry No 42. It is Mr Whitehead's amendment in relation to No 2 that has given me the opportunity to consider this particular aspect and whether there is a need for raising the standard in this area in a particular manner. I have come to the conclusion that he is correct and that some effort should be made to deal with this. But I think that it is probably best to do so in the framework directive rather than in this particular directive. That would have more universal application and would achieve the ends that all of us want to achieve for consumers. So when we come to the point of amending that particular directive, i.e. 89/107, I will be giving serious consideration to that suggestion and to that amendment put forward by Mr Whitehead.
There are a number of individual points that have been mentioned that I would like to draw attention to and see if I can respond to the questions raised. First of all, in relation to sodium alginate, a number of speakers mentioned the fact that this particular proposal would have the effect of misleading consumers because it was designed for the purpose of keeping the carrots fresh. That is not strictly speaking a correct analysis of the purpose of this particular additive. The carrots are pre-packed, so they are labelled and therefore the consumer knows that an additive is being used.
The purpose of the additive is as a firming agent rather than making the food look, or suggesting that it is, in fact fresher than it is. Therefore, in those circumstances, it is justifiable.
Mr Lannoye mentioned the application of the precautionary principle. I have dealt with that very briefly but let me just say, I respectfully agree with a number of the contributors this evening on the proper place for the precautionary principle. I believe that the precautionary principle is inappropriate in the circumstances that we are considering this evening, whereas it is appropriate in circumstances where there is an absence of science. But in this particular case, the Scientific Committee has examined the situation, it has given its opinion that these additives are safe.
I agree with another contributor earlier, that I have some anxieties about putting forward our views in place of the scientific opinions expressed by scientists. I would have strong reserves about approaching a particular problem in that way and therefore we should give full regard to the opinions of Scientific Committees. Our decisions ought to be science-based. To supplant the opinions of scientists with our own opinions is a dangerous precedent in my view and certainly this is not the appropriate place for the precautionary principle.
I was also asked why does the Commission propose the use of the additive E467 that is alleged to contain dangerous impurities such as ethylene oxide. I should say that the impurity of ethylene oxide did not prevent the Scientific Committee from concluding that this cellulose is safe for use. Limits for impurities will be set in the specifications that are drawn up as a Commission directive after the additive is permitted for use.
I was also asked why the Commission does not propose the deletion of food additives instead of always adding new ones to the positive list. When the Commission has the information that an additive is no longer used, it proposes the withdrawal of the substance from the positive list. For instance, in the next revision of this directive, the Commission services will propose the deletion of calcium hydrogen carbonate and magnesium carbonate.
Mrs Thyssen made reference to the fact that there was insufficient information in the Commission document, and I take account of that.
There is something to be said for what you say in relation to this. I propose to take steps when further Commission proposals are made in this regard. Perhaps some greater clarity might be contained in the document, giving a broader justification for such inclusion from a consumer benefit point of view. Perhaps some more technical information might justifiably be included also.
Mr Lund suggested that the colouring agents are added to unprocessed food. That is a factually incorrect statement. No colouring agents are added to unprocessed food at all. He also asked if some consideration should not be given to the consumer survey that took place in December on nitrates. I have been informed that this is under active consideration and discussions are taking place with Member States in relation to that particular survey.
Mr Whitehead asked me if we should give some consideration to a more effective way of removing additives. I refer you to the earlier part of my answer when I said that two particular additives will be removed from the list, but I will seek some further information from my service as to what procedure is followed and what information is available to Members of Parliament so there can be doubt as to what procedures are involved. Not only Mr Whitehead but also some other speakers made reference to this. Obviously there is some concern that there is not enough information about this. I will certainly make further inquiries so as to be in a position to give further information to Members in due course.
I promise, Mr President, to be extremely brief. I do not think we have time or that it is in fact possible to have an in-depth debate on such a complex problem, but I should like to be able to discuss the matter with the Commissioner outside this Chamber.
Firstly, I have an initial comment to make on the Scientific Committees. It is not sufficient, Commissioner, simply to read the conclusions of the Scientific Committees. You must read the report, as I have done. Occasionally, reading the reports gives rise to more doubts than certainties. I would ask you, therefore, to be a little more circumspect before rejecting all the amendments out of hand, since I can also claim to have made a scientific study of the situation. I have gathered a number of opinions, I have read the texts, and I can tell you that you are going too far in sweeping aside the amendments we are proposing.
Next, there is one other aspect which has not been taken into account, to wit, the potential interaction between the many additives found in food. They have never been studied together, they are studied in isolation; and that is an aspect that you must take into consideration.
That concludes the debate.
The vote will take place tomorrow at 12 noon.
(The sitting closed at 9.20 p.m.)